Case 6:18-cv-02188-WWB-DCI Document 55 Filed 04/09/19 Page 1 of 61 PageID 944



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION


BLUEGREEN VACATIONS UNLIMITED, INC., a
Florida      corporation; and   BLUEGREEN
VACATIONS          CORPORATION,  a   Florida
corporation,

      Plaintiffs,

v.                                                  Case No.: 6:18-cv-2188-ORL-37DCI

TOTTEN FRANQUI DAVIS & BURK, LLC, a
Florida limited liability company; ARMG
HOLDINGS LLC, a Florida limited liability
company, f/k/a American Resource Management
Group, LLC d/b/a Resort Release; AMERICAN
RESOURCE MANAGEMENT GROUP, LLC, a
Delaware limited liability company; AMERICAN
RESOURCE MANAGEMENT GROUP, LLC, an
Illinois limited liability company; VPL HOLDINGS
LLC, a Florida limited liability company, f/k/a
Vacation Properties for Less, LLC; VACATION
PROPERTIES FOR LESS, LLC, a Delaware limited
liability company; REDEMPTION HOLDINGS USA
LLC, a Florida limited liability company, f/k/a
Redemption and Release, LLC; REDEMPTION
AND RELEASE, LLC, a Delaware limited liability
company; RESORT EXIT TEAM, LLC, a Florida
limited liability company; ERIC S. CLINE a/k/a
STEPHEN E. CLINE, an individual; SHYLA
CLINE, an individual; and LARRY SCOTT MORSE
a/k/a SCOTT MORSE, an individual,

      Defendants.


     FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF

      Plaintiffs, Bluegreen Vacations Unlimited, Inc. (“BVU”), and Bluegreen Vacations

Corporation (“BVC”) (together, “Plaintiffs” or “Bluegreen”), hereby sue Defendants, Totten

Franqui Davis & Burk, LLC (“TFDB”); ARMG Holdings, LLC, f/k/a American Resource
Case 6:18-cv-02188-WWB-DCI Document 55 Filed 04/09/19 Page 2 of 61 PageID 945



Management Group, LLC d/b/a Resort Release (“ARMG”); American Resource Management

Group, LLC, a Delaware limited liability company (“ARMG II”); American Resource

Management Company, LLC, an Illinois limited liability company (“ARMG (IL)”); VPL

Holdings, LLC, f/k/a Vacation Properties for Less, LLC (“VPL”); Vacation Properties for Less,

LLC, a Delaware limited liability company (“VPL II”); Redemption Holdings USA, LLC, f/k/a

Redemption and Release, LLC (“Redemption”); Redemption and Release, LLC, a Delaware

limited liability company (“Redemption II”); Resort Exit Team, LLC (“Resort Exit”); Eric S.

Cline, a/k/a Stephen E. Cline (“Eric Cline”); Shyla Cline; and Larry Scott Morse a/k/a Scott

Morse (“Morse”) (collectively, “Defendants”), and state:

         A.      INTRODUCTION

       1.      This action is based on the simple premise that it is false and misleading for a

non-party to a contract to advertise and sell the ability to cancel or release a party to that contract

from its obligations without any legitimate basis to do so.

       2.      Individuals who purchase timeshare interests (the “Bluegreen Owners”) enter into

valid and binding contracts, or Owner Beneficiary Agreements, and if financing is obtained,

promissory notes (the contract and note, if applicable, are referred to herein as the “Timeshare

Contracts”).   Those Timeshare Contracts control the benefits and obligations of timeshare

ownership and the relationship between Bluegreen and the Bluegreen Owners.

       3.      Defendants, who are non-parties to the Timeshare Contracts, falsely advertise the

ability to “exit” or “cancel” the Bluegreen Owners’ Timeshare Contracts, or to unilaterally

“transfer” the Bluegreen Owners’ interests, through a safe and permanent legal “process.”

Defendants even guarantee that Bluegreen Owners will be legally and permanently exited from

their Timeshare Contracts if they use Defendants’ services.



                                                 -2-
Case 6:18-cv-02188-WWB-DCI Document 55 Filed 04/09/19 Page 3 of 61 PageID 946



       4.      In order to give the appearance of legitimacy and legality, the non-lawyer

Defendants associate with a law firm, Totten, which purports to provide legal representation to

timeshare owners. Totten, however, does not offer legitimate legal services, and was created by

the non-lawyer Defendants for the sole purpose of operating in their scheme.

       5.      Through their false and misleading advertisements, Defendants have deceived

numerous Bluegreen Owners into retaining Defendants’ services at substantial cost. Upon being

retained, Defendants instruct, deceive, induce, or persuade Bluegreen Owners to stop fulfilling

their contractual obligations under the Timeshare Contracts, as a means of facilitating the “exit,”

“cancellation,” or “transfer.” In fact, many of Defendants’ advertisements represent that their

service includes ability to cease making payments on the Timeshare Contracts.

       6.      Defendants do not disclose to the Bluegreen Owners the consequences of ceasing

payments, or that their “cancellation” and “exit” will actually result in an unlawful breach of the

Timeshare Contracts due to non-payment, leading to a termination of their beneficial interests

and rights in the timeshare. Lawful cancellation or rescission of a contract is very different in

nature than a willful breach and termination of the owners’ beneficial interest in timeshare.

Defendants advertise the former, only to mislead Bluegreen Owners into the latter.

      7.       Each Bluegreen Owner pays Defendants thousands of dollars to default on the

Timeshare Contract, having been led to believe that it’s an integral step in a proven process.

Defendants’ “cancellation” services are therefore illusory, and the Bluegreen Owners often do

not realize the scam until after the damage is done, when they discover their credit rating is badly

damaged due to the default and/or foreclosure.




                                                 -3-
Case 6:18-cv-02188-WWB-DCI Document 55 Filed 04/09/19 Page 4 of 61 PageID 947



      8.       For these reasons, and the others set forth below, Defendants mislead the

Bluegreen Owners into purchasing illusory “cancellation” or “transfer” services and thereby

cause and induce the breach of hundreds of Timeshare Contracts.

       9.      Bluegreen has no other option but to actively and aggressively seek damages and

injunctive relief to prevent Defendants from inflicting further damage to Bluegreen’s business

and, most importantly, to its relationships with Bluegreen Owners.

       10.     This lawsuit is brought by Bluegreen to protect and vindicate its own rights and

interests, to recover losses and damages that it has suffered as a result of the Defendants’

wrongful conduct, as described in more detail herein, and to preclude Defendants from

continuing to engage in these same activities that will continue to cause Bluegreen harm in the

future if permitted to continue.

       11.     Notably, Bluegreen also brings this action to protect and vindicate the rights and

interests of the Bluegreen Owners, who either have been subjected to the Defendants’ scam, or

may be subjected to the Defendants’ scam in the future, and to prevent any further harm that may

negatively impact the Bluegreen Owners as a result of the Defendants’ violations of federal and

state law.

       12.     To this end, Bluegreen brings claims for relief for false advertising in violation of

the Lanham Act, 15 U.S.C. § 1125(a)(1), intentional interference with contractual relations, civil

conspiracy to commit tortious interference, and damages and injunctive relief for violations of

the Florida Deceptive and Unfair Trade Practices Act. Bluegreen seeks both damages and

injunctive relief against the Defendants.




                                               -4-
Case 6:18-cv-02188-WWB-DCI Document 55 Filed 04/09/19 Page 5 of 61 PageID 948



          B.        PARTIES

               i.      The Bluegreen Plaintiffs

         13.   Plaintiff Bluegreen Vacations Corporation (“BVC”) is a Florida corporation with

its principal place of business located at 4960 Conference Way North, Suite 100, Boca Raton, FL

33431.

         14.   Plaintiff Bluegreen Vacations Unlimited, Inc. (“BVU”) is a Florida corporation

with its principal place of business located at 4960 Conference Way North, Suite 100, Boca

Raton, FL 33431. BVU is a wholly owned subsidiary of BVC.

               ii.     The Defendants

         15.   Defendant Totten Franqui Davis & Burk, LLC (“Totten”) is a Florida limited

liability company with its principal place of business located at 1451 West Cypress Creek Road,

Suite 211, Fort Lauderdale, Florida 33309. TFDB Law FL has five principals: (i) Paul G.

Totten, Esq., admitted to practice in the State of Florida; (ii) Anthony G. Franqui, Esq., admitted

to practice in the states of Florida and Texas; (iii) Garry T. Davis, Esq., admitted to practice in

the states of Florida, Ohio, North Carolina, and Missouri; (iv) Christopher D. Burk, Esq.,

admitted to practice in the states of Nevada, California, and Arizona; and (v) Erica L. Franqui,

Esq., admitted to practice in the State of Florida.

         16.   Defendant ARMG Holdings, LLC (“ARMG”) is a Florida limited liability

company with its principal place of business located at 1401 West Cypress Creek Road, Suite

101, Fort Lauderdale, Florida 33309. ARMG was formerly operated and known as American

Resource Management Group, LLC.            However, on October 29, 2018, American Resource

Management Group, LLC registered a name change with the Florida Secretary of State, Division

of Corporations, and became ARMG.



                                                 -5-
Case 6:18-cv-02188-WWB-DCI Document 55 Filed 04/09/19 Page 6 of 61 PageID 949



       17.     Defendant American Resource Management Group, LLC (“ARMG II”) is a

Delaware limited liability company, also with its principal place of business located at 1401

West Cypress Creek Road, Suite 101, Fort Lauderdale, Florida 33309.

       18.     Defendant American Resource Management Group, LLC (“ARMG (IL)”) is an

Illinois limited liability company with its principal place of business located at 6785 Weaver

Road, Suite 1B, Rockford, IL 61114. ARMG (IL) lists its “assumed names” with the Office of

the Illinois Secretary of State as “Resort Exit Team,” “Resort Release,” and “Redemption

Services,” which are names that other Defendants in this action also expressly use to do business.

       19.     Defendant VPL Holdings, LLC (“VPL”) is a Florida limited liability company

with its principal place of business located at 1451 West Cypress Creek Road, Suite 316, Fort

Lauderdale, Florida 33309. VPL was formerly operated and known as Vacation Properties for

Less, LLC. However, on October 29, 2018, Vacation Properties for Less, LLC registered a name

change with the Florida Secretary of State, Division of Corporations, and became VPL.

       20.     Defendant Vacation Properties for Less, LLC (“VPL II”) is a Delaware limited

liability company, also with its principal place of business located at 1451 West Cypress Creek

Road, Suite 308A, Fort Lauderdale, Florida 33309.

       21.     Defendant Redemption Holdings USA, LLC (“Redemption”) is a Florida limited

liability company with its principal place of business located at 1401 West Cypress Creek Road,

Suite 101, Fort Lauderdale, Florida 33309. Redemption was formerly operated and known as

Redemption and Release, LLC. However, on October 29, 2018, Redemption and Release, LLC

registered a name change with the Florida Secretary of State, Division of Corporations, and

became Redemption.




                                              -6-
Case 6:18-cv-02188-WWB-DCI Document 55 Filed 04/09/19 Page 7 of 61 PageID 950



       22.    Defendant Redemption and Release, LLC (“Redemption II”) is a Delaware

limited liability company, also with its principal place of business located at 1401 West Cypress

Creek Road, Suite 101, Fort Lauderdale, Florida 33309.

       23.    Defendant Resort Exit Team, LLC (“Resort Exit”) is a Florida limited liability

company with its principal place of business and registered agent located at 1401 West Cypress

Creek Road, Suite 101, Fort Lauderdale, Florida 33309.       Until recently, Resort Exit listed a

UPS Store located at 1007 North Federal Highway, Suite 367, Fort Lauderdale, Florida 33304 as

its principal address. Resort Exit also maintains a physical location at 6785 Weaver Road, Suite

1B, Rockford, Illinois 61114.

       24.    Defendant Eric Cline is an individual and resident of the State of Florida, owning

property located at 2506 Barcelona Drive, Fort Lauderdale, Florida 33301, and is otherwise sui

juris. Eric Cline is a manager of ARMG, VPL, and Resort Exit, is actively involved in the

operation and management of Redemption, and is listed as the CEO of VPL II.

       25.    Defendant Shyla Cline is an individual and resident of the State of Florida, is

married to Eric Cline, and owns property located at 2506 Barcelona Drive, Fort Lauderdale,

Florida 33301, and is otherwise sui juris. Shyla Cline is a manager of ARMG, is actively

involved in the operation and management or Redemption, and is listed as the CEO of ARMG II

and Redemption II.

       26.    Defendant Larry Scott Morse a/k/a Scott Morse (“Morse”) is an individual and

resident of the State of Florida, owning property subject to the Florida Homestead Exemption

located at 930 NE 16th Avenue, Fort Lauderdale, Florida 33304, and is otherwise sui juris.

Morse is a manager of VPL, Redemption, and Resort Exit, is actively involved in the operation

and management of ARMG.



                                              -7-
Case 6:18-cv-02188-WWB-DCI Document 55 Filed 04/09/19 Page 8 of 61 PageID 951



                 iii.    Subject Matter Jurisdiction

        27.      This Court has original subject matter jurisdiction pursuant to 28 U.S.C. § 1331

because Bluegreen asserts multiple causes of action arising under federal law, specifically,

claims arising under the Lanham Act, 15 U.S.C. § 1051, et seq. This Court has supplemental

subject matter jurisdiction over the remaining claims Bluegreen asserts against the Defendants

pursuant to 28 U.S.C. § 1367, as such state law claims are so related to the Lanham Act claims

that they form part of the same case or controversy.

                 iv.     Personal Jurisdiction

        28.      This Court has personal jurisdiction over the Defendants for the following

reasons:

      i.      over TFDB Law FL, ARMG, Redemption, VPL, and Resort Exit, as they are all

              organized and existing under the laws of the State of Florida, as they maintain

              principal places of business and registered agents in the State of Florida, and as they

              operate, conduct, engage in, or carry on a business venture in the state of Florida, as

              described herein.

     ii.      over ARMG II, Redemption II, and VPL II, as they all maintain their principal place

              of business in Florida, as they maintain registered agents in Florida, and, upon

              information and belief, have either continued, joined, or expanded the operation and

              conduct of ARMG, Redemption, and VPL in Florida.

    iii.      Over ARMG (IL), as its managers and members are citizens and residents of the State

              of Florida, and as it operates, conducts, engages in, or carries on a business venture in

              the state of Florida, as described herein; and




                                                  -8-
Case 6:18-cv-02188-WWB-DCI Document 55 Filed 04/09/19 Page 9 of 61 PageID 952



     iv.      over Eric Cline, Shyla Cline, and Morse as they are all residents of the State of

              Florida, own real property in the State of Florida, and conduct business in the State of

              Florida.

                 v.      Venue

        29.      Venue is proper in the Middle District of Florida pursuant to 28 U.S.C. § 1391

because, as described herein, the events giving rise to Bluegreen’s claims occurred in Florida, the

vast majority of the Defendants reside in this District under § 1391, Bluegreen-affiliated resorts

are located in this District, Bluegreen maintains a corporate office in this District, and a portion

of the Defendants’ conduct giving rise to the claims set forth herein occurred in this District.

                 vi.     Conditions Precedent; Attorneys’ Fees

        30.      All conditions precedent to this action have been performed, were waived, would

be futile if attempted, or have otherwise been satisfied or occurred.

        31.      Bluegreen has retained the services of its undersigned counsel to represent it in

this matter and is obligated to pay reasonable attorneys’ fees. Bluegreen is entitled to recover its

attorneys’ fees from Defendants under federal and state law, including, without limitation,

pursuant to 15 U.S.C. § 1117, and Fla. Stat. § 501.2105.

           C.      BACKGROUND ON THE TIMESHARE INDUSTRY

        32.      Timeshare properties revolutionized the vacation and travel industry and have

been a popular option for families for decades. Prior to the inception of the timeshare industry in

the United States, anyone wanting to vacation in the same destination each year faced the limited

options of (a) booking a hotel in advance and paying the daily rate (assuming availability) or (b)

purchasing a vacation property (a significant financial investment with ongoing obligations of

care, repair, and maintenance).



                                                  -9-
Case 6:18-cv-02188-WWB-DCI Document 55 Filed 04/09/19 Page 10 of 61 PageID 953



        33.     The birth of the innovative timeshare concept in the 1970s changed the vacation

 landscape. Now, developers, like Bluegreen, can divide a single vacation unit between 52

 owners, with each owner purchasing a fractional interest of the whole for a specified share of the

 total price, i.e., deeded ownership.

        34.     Developers also sell membership interests to consumers in the form of points.

 Bluegreen offers points through the Bluegreen Vacation Club®. Such points are then, in turn,

 exchanged for use at Bluegreen properties. Bluegreen also partners with RCI, an affiliated

 company that allows Bluegreen Owners to use their ownership at Bluegreen resorts to stay at

 additional properties that Bluegreen does not own, further expanding consumers’ choices.

        35.     This concept has allowed consumers an incredible opportunity to enjoy regular

 vacations at a fraction of the typical cost and without the burdens associated with undivided

 vacation property ownership. Moreover, in exchange for payment of a regular maintenance fee,

 timeshare owners receive assurance of high quality resorts every year, while simultaneously

 avoiding rising future prices.

        36.     Today, the timeshare industry continues to thrive. As reported by the American

 Resort Development Association (“ARDA”), “the timeshare industry remains healthy, showing

 that owners have become increasingly engaged with their timeshares and the timeshare lifestyle,

 while the industry continues to attract new buyers.” As of 2016, 9.2 million households in

 America were timeshare owners.

          D.      BLUEGREEN & ITS VALID TIMESHARE CONTRACTS

        37.     Bluegreen is a leader in the timeshare and vacation ownership industry that

 provides a premier network of resorts across North America. Bluegreen also maintains strategic

 partnerships with other companies and well-known brands to further enhance the experience of

 Bluegreen Owners.
                                               - 10 -
Case 6:18-cv-02188-WWB-DCI Document 55 Filed 04/09/19 Page 11 of 61 PageID 954



        38.     BVU devotes substantial resources to advertising and other marketing promotions

 in an effort to maintain and enhance the value of its own established brands.

        39.     Bluegreen Owners enter into valid and binding contracts for their timeshare

 interests, with each Bluegreen Owner signing an Owner Beneficiary Agreement, and if

 applicable, a promissory note (the “Timeshare Contract”), sometimes with an affiliated facilitator

 also signing the Timeshare Contract. By executing the Timeshare Contract, Bluegreen Owners

 agree to pay an amount certain in exchange for an agreed-upon number of vacation points, as

 well as certain common assessment fees and club dues for the upkeep of the timeshare units and

 common areas of the timeshare resort properties and the Bluegreen Vacation Club plan.

        40.     Often, if a purchaser desires mortgage financing, he or she may apply, and after

 approval, execute a promissory note, which is referenced and incorporated into the Timeshare

 Contract. Lending and financing options are offered to prospective Bluegreen Owners through

 BVC, who is typically the creditor under promissory notes executed by Bluegreen Owners that

 obtain financing.

        41.     The Bluegreen Owners’ Timeshare Contracts are legally binding contracts upon

 their execution.    Applicable state law provides a statutory rescission period by which any

 Bluegreen Owner may rescind his or her Timeshare Contract and receive a full refund of the

 purchase amount. However, once the statutory rescission period expires, the Timeshare Contract

 cannot be unilaterally rescinded.

          E.        TIMESHARE “EXIT” COMPANIES THAT SCAM                              AND
                    DEFRAUD TIMESHARE OWNERS FOR PROFIT

        42.     In the aftermath of the late 2007 recession, a select group of individuals saw an

 opportunity to make fast cash from timeshare owners who no longer preferred to use their

 timeshare ownership for vacations.


                                               - 11 -
Case 6:18-cv-02188-WWB-DCI Document 55 Filed 04/09/19 Page 12 of 61 PageID 955



        43.     These individuals launched what have become known as “timeshare exit” or

 “third party exit” (TPE) companies that promote and market the ability to get timeshare owners

 released or otherwise discharged from their contracts – including the attendant financial

 obligations – with timeshare developers like Bluegreen.

        44.     Through various forms of advertising, TPE companies frequently state or imply

 that they have some sort of “process” or “method” to assist consumers in “canceling” or

 “exiting” their timeshare contracts. TPE companies suggest that their services are necessary to

 cancel their timeshare contracts. In reality, though, TPE companies have no method of helping

 consumers end their timeshare ownership. At most, they merely retain lawyers to threaten

 litigation on the owners’ behalves.

        45.     As the price for their “cancellation” services, TPE companies demand exorbitant

 up-front fees from the timeshare owners – usually several thousand dollars per timeshare interest.

 TPE companies also actively discourage owners from contacting timeshare developers to directly

 address their needs, when the timeshare developer may be able to address the owners’ directly,

 and at no cost. In fact, Bluegreen directly facilities communications of this nature with its

 timeshare owners through its website, https://www.bluegreenvacations.com/talk-to-bluegreen-

 vacations-were-here-tohelp/?utm                            _medium=referral&utm_source=arda-

 landingpg&utm_campaign=arda.

        46.     Nevertheless, after securing the up-front payments, TPE companies instruct

 owners to stop communicating with and stop sending payments to the timeshare developers, in

 order to facilitate the “exit” process. In this way, TPE companies guide the owners’ timeshare

 interests into default and eventual foreclosure.




                                                - 12 -
Case 6:18-cv-02188-WWB-DCI Document 55 Filed 04/09/19 Page 13 of 61 PageID 956



        47.     The TPE companies then “work” to cancel the timeshare contracts. What they

 typically do is retain attorneys to send demand letters to the timeshare developers, demanding

 that the developers release the individual owners from their contracts. Usually, these are form

 demand letters without specifics relating to the particular owners and, in the opinion of the

 developers, completely without legal merit.

        48.     Although the attorneys in such schemes are typically retained by the TPE

 companies directly, and not by the owners, the demand letters (i) state that the attorneys

 represent the owners and (ii) forbid communication between the developers and the owners

 (sometimes citing to attorney ethics rules, provisions of the Fair Debt Collection Practices Act,

 etc.). By making these representations, TPE companies and their affiliated attorneys prevent the

 timeshare developers like Bluegreen from warning their owners of the consequences of utilizing

 the TPE companies’ fraudulent services.

        49.     When the attorneys’ demands go unmet, the TPE companies prolong their clients’

 expectations regarding how long a successful “exit” can take.

        50.     Eventually, when either (1) the timeshare interest is finally foreclosed; or (2) the

 owner’s beneficial interest in the timeshare is terminated pursuant to the terms of the Timeshare

 Contract, the TPE Entities declare that the owner has been successfully “exited” or “released”

 from the timeshare, or that that owner’s obligations were “cancelled” or “redeemed.”

        51.     Frequently, the former timeshare owners are not aware that their timeshare

 interests were actually foreclosed and/or terminated until they later discover their credit ratings

 were adversely impacted.

        52.     Another frequent variation of the “exit” scheme is for the TPE companies to

 fraudulently transfer an owner’s timeshare interest via quitclaim deed or similar instrument,



                                               - 13 -
Case 6:18-cv-02188-WWB-DCI Document 55 Filed 04/09/19 Page 14 of 61 PageID 957



 without the required approval of the timeshare developer, to a shell entity or strawman buyer

 who then fails to make payments on the timeshare interest as required. Because the transfer was

 not approved, the timeshare developer looks to the original owner of the timeshare interest for

 payment while the original owner is completely unaware that he or she is still the legal owner of

 the timeshare interest. The Florida Vacation Plan and Timesharing Act specifically prohibits this

 scheme of fraudulent transfers. See Fla. Stat. § 721.17.

            53.     Under either type of scheme, consumers (like Bluegreen Owners) are deceived

 and persuaded to pay exorbitant fees to the TPE companies under the auspices that they can and

 will cancel their timeshare contracts, but the advertised services are impossible, illusory, and

 illegal.

            54.     Ultimately, not only are the developer’s relationships with its owners irreparably

 damaged, the developers are dramatically financially impacted by the loss of millions of dollars

 in contract-based revenue.

            55.     As for the timeshare owners, they lose their timeshare interests and rights therein

 through foreclosure, termination, or deed-in-lieu transfers and suffer significant negative impact

 on their credit.

            56.     Consistent throughout all TPE schemes is the underlying reality that TPE

 companies purposely fail to inform consumers that, by utilizing their so-called methods, the

 owners actually breach and default on their timeshare contracts rather than achieve any lawful

 release.

             F.      THE SCHEME TO DEFRAUD BLUEGREEN OWNERS.

                        i. The Structure of the Scheme.

            57.     Defendants ARMG, Redemption, VPL, and Resort Exit are TPE companies

 (hereinafter, the “TPE Defendants”) that engage in deceptive tactics within the timeshare
                                                   - 14 -
Case 6:18-cv-02188-WWB-DCI Document 55 Filed 04/09/19 Page 15 of 61 PageID 958



 industry. The TPE Defendants are inter-related to each other and to the Totten firm, as set forth

 in greater detail below, thus they belong as defendants in the same lawsuit.          For ease of

 reference, a chart showing the inter-relationship among all the Defendants is attached hereto as

 Exhibit 1.

        58.       The primary architects of the overall scheme are Eric Cline, Shyla Cline, and

 Morse. Eric Cline and Shyla Cline began operating ARMG (IL) in Rockford, Illinois in 2012.

 Eric Cline and Shyla Cline later moved their operations to Fort Lauderdale, Florida, where they

 incorporated ARMG as an additional entity. Morse began operating Redemption in Orlando,

 Florida in 2011. Although Redemption and the ARMG entities were initially competitors, the

 entities later began working in conjunction to offer “exit” services to timeshare owners across the

 United States.

        59.       Since joining together, the Clines and Morse co-manage and co-operate ARMG

 and Redemption. Both ARMG and Redemption operate numerous websites that falsely advertise

 and sell timeshare “exit,” “cancellation,” “transfer,” or “redemption” services (the specific

 websites and domain names know to Bluegreen, together with the false, misleading, and

 deceptive statements and representations made on such websites, are set forth in detail below).

 These websites offer consumers the ability to contact ARMG and Redemption through various

 methods, including by telephone and by online portal where consumers can submit their name,

 telephone number, and the name of the resort where the consumer owns a timeshare. ARMG has

 also advertised through the radio.

        60.       Timeshare owners that contact ARMG or Redemption through their websites are

 directed to a call center in Fort Lauderdale, Florida operated by ARMG. Notably, ARMG and

 Redemption advertise their headquarters as being located in Rockford, Illinois to give the



                                               - 15 -
Case 6:18-cv-02188-WWB-DCI Document 55 Filed 04/09/19 Page 16 of 61 PageID 959



 appearance of companies operating out of the mid-western United States. In fact, call center

 representatives located in Fort Lauderdale are supplied with a “fact sheet” containing certain

 facts unique to Rockford, Illinois (including, local landmarks, schools, sports teams, etc.), which

 allows the representatives to deceive callers into believing that the call center is located in

 Rockford.

        61.     Call center representatives follow one or more type-written scripts that inform the

 timeshare owners that their information is being taken as part of the “qualification” process. For

 example, one call center script for employees to read contains the following:

        Well, what I can do is take down some informatino [sic] on your ownership and
        see if it qualifies for our service . . . What the next step will be is for me to submit
        the information you just provided me into your [sic] Qualification Department.
        We do this to make sure the specifics on your ownership would qualify for our
        liquidation program, and is something we can acquire into our inventory portfolio.

 In fact, no legitimate qualification process exists, and ARMG and Redemption accept any

 timeshare owner that is willing to pay the required up-front fees. The qualification script is

 intended to give the timeshare owner the false impression that the services are limited or scarce,

 and that the timeshare owner may not be able to obtain the advertised “exit” or “transfer”

 service.

        62.     Timeshare owners are later informed that they qualify, and then sold one of two

 services depending on whether their timeshare is encumbered with a mortgage: if the timeshare

 owner’s interest is encumbered by a mortgage, the owner is offered enrollment in the Resort

 Release Group Legal Services Plan (the “GLSP”); if the timeshare is unencumbered, the owner

 is offered a “transfer service.” Neither service is legitimate.

        63.     First, timeshare owners offered enrollment in the GLSP are given a telephone

 sales pitch, whereby a sales representative suggests that the timeshare owner’s consumer rights



                                                 - 16 -
Case 6:18-cv-02188-WWB-DCI Document 55 Filed 04/09/19 Page 17 of 61 PageID 960



 had been violated, and that such violation allows the owner to “cancel” their timeshare contract

 obligations without breaching the contract. ARMG and Redemption then induce timeshare

 owners to cease making payments on their timeshare contacts to facilitate the cancellation

 process (which, not coincidentally, also results in the timeshare owner having sufficient funds to

 pay ARMG and/or Redemption’s fees). After the timeshare owner pays the required fees, the

 timeshare owner is referred to Totten for further representation through the GLSP. As described

 in more detail below, Totten sends various demand letters to the timeshare developer, but

 typically does nothing further to stop or oppose termination of owner beneficiary interests or

 foreclosure of the timeshare owner’s interest.

        64.     The “GLSP” that is sold to timeshare owners is illusory and deceptively

 advertised in several ways:

           i.   No document exists that establishes the GLSP, governs its operation, sets

                forth membership criteria, or otherwise establishes policies, procedures, or

                guidelines that apply to the GLSP.

          ii.   Legitimate group legal services plans offer prepaid legal services to a

                community of interest (i.e., churches, employees of a common employer,

                associations, educational institutions, etc.) that exist independent of the

                need for legal services. The GLSP offered by ARMG fails to comprise

                any community of interest independent of the need for legal services;

                indeed, every single person enrolled in the GLSP is referred to Totten for

                representation.

         iii.   None of the Defendants discloses to timeshare owners that the GLSP has

                never been approved by any state bar association or regulator, and has



                                                  - 17 -
Case 6:18-cv-02188-WWB-DCI Document 55 Filed 04/09/19 Page 18 of 61 PageID 961



               actually been denied approval by the Florida Bar on more than one

               occasion. In 2018, and again in 2019, Totten applied for approval from

               the Florida Bar, but was denied approval because (as noted above) the

               GLSP does not offer membership to a bona fide “group” of common

               interest. Despite lacking any approval, ARMG, Redemption, and Resort

               Exit (including their successor Delaware entities) continue to market,

               advertise, and sell timeshare owners enrollment in to the GLSP as though

               it were legitimate.

         iv.   The advertising and marketing materials associated with the GLSP falsely

               guarantee that an “exit” or “cancellation” can be obtained as a result of

               enrollment in the GLSP, when in fact, such a result is only obtained

               through the GLSP if the timeshare developer agrees to cancel the owner’s

               timeshare contract.

        65.    Second, timeshare owners that receive the “transfer service” are told that no

 secondary market exists for the resale of their timeshare contract, which is literally false, and

 gives the timeshare owner the false impression that they have no options but to retain ARMG’s

 services. ARMG then falsely states that it maintains relationships with other entities that will

 take timeshare inventory from ARMG in exchange for ARMG’s payment of a fee; however, in

 order to perpetuate the initial deception that no resale market exists, ARMG tells timeshare

 owners that it does not resell the timeshares on the open market.. The timeshare owner is then

 issued an “inventory control number” while ARMG purports to hold the timeshare.

        66.    In reality, there is a resale market for timeshares. Timeshare owners are able to

 sell and transfer their timeshares in accordance with the express terms of their Timeshare



                                              - 18 -
Case 6:18-cv-02188-WWB-DCI Document 55 Filed 04/09/19 Page 19 of 61 PageID 962



 Contracts. Further, for those timeshare owners that do not wish to resell their interest on their

 own, several legitimate timeshare brokerage services exist to assist such timeshare owners.

        67.     Additionally, there are no relationships with other entities whereby ARMG has to

 pay those entities to take inventory. Instead, the timeshare interests are typically listed for sale

 by VPL (and later, VPL II) through various outlets, including eBay. Because the ARMG and

 VPL entities are controlled by the same individuals (the Clines and Morse), the very same people

 that advertise that there is no resale market for timeshares are themselves actively engaged in

 that resale market. Resort Exit is another entity created by Eric Cline and Morse. Resort Exit

 was created with a name similar to other, larger companies that advertise the same timeshare

 “exit” schemes to consumers. Resort Exit exists for the sole purpose of confusing timeshare

 consumers that are seeking out other timeshare “exit” companies and capturing those companies’

 customer base for Resort Exit’s own benefit. To accomplish this purpose, Resort Exit maintains

 its own websites and domain names containing false advertisements (detailed below).

        68.     Resort Exit maintains virtually no existence independent of ARMG or

 Redemption. Resort Exit shares the same principals, and also shares the same office space.

 Consumers that contact Resort Exit are directed to ARMG’s call center in Fort Lauderdale, FL,

 and ARMG continues the scam from there as described above.

        69.      VPL is yet another entity created by Eric Cline and Morse. Part of the sales pitch

 that ARMG and Redemption make to consumers involves a representation that their services do

 not involve any resale of the timeshare interest. Eric Cline and Morse created VPL as a vehicle

 to re-sell timeshare interests on the open market, in contradiction to what is represented to the

 timeshare owner, without any apparent connection to ARMG or Redemption. Additionally, VPL

 independently advertised its services through www.vacationpropertiesforless.com, which



                                                - 19 -
Case 6:18-cv-02188-WWB-DCI Document 55 Filed 04/09/19 Page 20 of 61 PageID 963



 purported to offer the “transfer” services to timeshare owners (the website has since been taken

 offline).

         70.        VPL also maintains virtually no existence independent of the other TPE

 Defendants, as it shares the same principals and maintains the same addresses.

         71.        ARMG (IL) is a separate Illinois limited liability company created and operated

 by the Clines. ARMG (IL) conducts the same operations as ARMG through the call center

 located in Fort Lauderdale, and may not maintain any operation or existence that is truly

 independent from that of ARMG.

         72.        As a direct result of TPE Defendants’ advertising and subsequent dealings with

 Bluegreen Owners, as described immediately above, Bluegreen Owners cease making payments

 on their Timeshare Contracts and otherwise default on and breach their Timeshare Contract

 obligations.

                    ii.   The Creation of ARMG II, Redemption II, and VPL II for
                          Fraudulent Purposes, and Their Participation in the Timeshare
                          Exit Scheme.

         73.        As noted previously, on October 29, 2018, the Clines and Morse changed the

 names of the three of the TPE entities engaged in the conduct described above, and styled them

 as holding companies:

               i.   “American Resource Management, LLC” suddenly had its name changed to
                    “ARMG Holdings LLC” (defined herein as “ARMG”);

             ii.    “Redemption and Release, LLC” had its name changed to “Redemption Holdings
                    USA, LLC” (defined herein as “Redemption”); and

             iii.   “Vacation Properties for Less, LLC” had its name changed to “VPL Holdings
                    LLC” (defined herein as “VPL”).

         74.        Previously, the Clines and Morse had created three new Delaware limited liability

 companies and registered them with the Florida Division of Corporations. Importantly, these

                                                  - 20 -
Case 6:18-cv-02188-WWB-DCI Document 55 Filed 04/09/19 Page 21 of 61 PageID 964



 three Delaware limited liability companies have the exact same names that Florida limited

 liability companies had before the name-change described above.            Specifically, the three

 Delaware limited liability companies that the Clines and Morse created are:

             i.   American Resource Management, LLC (defined herein as “ARMG II”);

          ii.     Redemption and Release, LLC (defined herein as “Redemption II”); and

         iii.     Vacation Properties for Less, LLC (defined herein as “VPL II”).

        75.       Upon information and belief, ARMG II, Redemption II, and VPL II entities were

 created as a subterfuge to further complicate the network of corporate entities through which the

 scheme against Bluegreen Owners (and other timeshare owners) is effectuated, making any

 judgment more difficult to enforce. Thus, ARMG II, Redemption II, and VPL II appear to have

 been created for fraudulent purposes, including, without limitation, the evasion of potential

 judgment creditors and any injunction that might be entered against the older TPE entities.

        76.       Furthermore, ARMG II, Redemption II, and VPL II appear to have begun acting

 in concert with ARMG, Redemption, and VPL, respectively, to carrying out the very same

 scheme described above, and in the very same manner, using the same employees, physical

 locations, and sales and advertising practices.         This includes the use of the same false,

 misleading, and deceptive online advertisements alleged below. Accordingly, the ARMG II,

 Redemption II, and VPL II are merely alter egos of the limited liability companies that

 previously operated under the same names.

          G.       FALSE ADVERTISING BY THE TPE DEFENDANTS

       77.        In order to generate new customers and continue to drive profits, the ARMG,

 ARMG II, ARMG (IL), Redemption, Redemption II, VPL, VPL II, and Resort Exit falsely

 advertise and market to timeshare consumers, including Bluegreen Owners, a “process” or

 “method” that permits the timeshare consumers to lawfully and unilaterally cancel, rescind, or
                                                - 21 -
Case 6:18-cv-02188-WWB-DCI Document 55 Filed 04/09/19 Page 22 of 61 PageID 965



 otherwise terminate their Timeshare Contracts and the obligations thereunder. In reality, no

 “process” or “method” exists, and none of the Defendants can truthfully offer any service or

 product that results in the legitimate cancellation of a Timeshare Contract with Bluegreen.

       78.      The TPE Defendants’ false, misleading, and deceptive advertisements and

 marketing takes numerous forms, including online advertising and marketing through websites

 and domain names, telephone advertising and marketing through call centers, or both, with

 consumer leads being funneled from the TPE Defendants’ deceptive websites to the call centers.

       79.      The advertisements are either literally false or they are deceptively misleading.

 Again, there is no third-party basis to “exit” or “cancel” a timeshare contract. There can

 certainly be no guaranteed result when such result is dependent on Bluegreen’s agreement.

       80.      The advertisements fail to disclose that the actual process or method of

 terminating a timeshare contract is through breach and default, and that a termination and/or

 fraudulent transfer of the owners’ beneficiary interest is what the Defendants consider to be a

 “successful exit.” The advertisements also fail to disclose the severe negative impact on a

 Bluegreen Owner’s credit and finances if they follow the advertised “process.”

       81.      Furthermore, there are no advertisements by the Defendants that are specific to

 the GLSP, or to the Totten law firm. Nonetheless, a timeshare owner responding to any of the

 Defendants advertisements will be enrolled in the GLSP if he or she has a mortgage

 encumbering his or her timeshare. Because anyone responding to Defendants’ advertisements

 will be enrolled in the GLSP if they have a mortgage, all of the advertisements at issue in this

 lawsuit are advertisements related to the GLSP.

       82.      The specific facts as to each of the individual TPE Defendants’ false

 advertisements are set forth below:



                                               - 22 -
Case 6:18-cv-02188-WWB-DCI Document 55 Filed 04/09/19 Page 23 of 61 PageID 966



                  i.     False, Misleading, and Deceptive Online Advertising by
                         ARMG and ARMG II.

          83.     Defendant ARMG owns and operates at least two websites that advertise and

 market      timeshare-related   services:   www.americanresourcemanagementgroup.com,            and

 www.resortrelease.com.

          84.     The website www.americanresourcemanagementgroup.com contains, or has

 contained, numerous false, misleading, and deceptive statements, which include, but are not

 limited to the following:

             i.   https://americanresourcemanagementgroup.com/ advertises,          “Cancel    Your
                  Timeshare, Forever . . . ” and “Timeshare Release Services”;

            ii.   https://americanresourcemanagementgroup.com/ asks: “Need Your Contract
                  Cancelled Now?”;

           iii.   https://americanresourcemanagementgroup.com/ states: “Our intake managers
                  offer free advice and guide you through our tried and proven process resulting in
                  timeshare redemption.”;

           iv.    https://americanresourcemanagementgroup.com/ states: “Permanent and Legal
                  Transfer Of All Obligations” and “Let us help you legally get rid of your contract,
                  forever.”;

            v.    https://americanresourcemanagementgroup.com/the-help-you-need/ states, “We
                  offer a low-cost, 100% money-back guaranteed process that frees vacation owners
                  of any and all financial obligation to their resort.”;

           vi.    https://americanresourcemanagementgroup.com/ states, “End All Future Fees”;

          vii.    https://americanresourcemanagementgroup.com/contact-us/ states, “What does
                  American Resource Management Group do? We are a company that helps remove
                  timeshare owners from their timeshare obligations. We offer an affordable,
                  convenient, and guaranteed end to your timeshare contract.”;

          viii.   https://americanresourcemanagementgroup.com/the-help-you-need/ states, “We
                  offer a low-cost, 100% money-back guaranteed process that frees vacation owners
                  of any and all financial obligation to their resort.”;

           ix.    https://americanresourcemanagementgroup.com/: “If your property does qualify
                  for our release program, we will attend to your case until you are free of all
                  financial obligations to your resort.”; and
                                                 - 23 -
Case 6:18-cv-02188-WWB-DCI Document 55 Filed 04/09/19 Page 24 of 61 PageID 967




          x.    https://americanresourcemanagementgroup.com/the-help-you-need/       states,
                “American Resource Management Group employs a fully staffed, in-house, legal
                department that oversees all internal compliance while keeping up with the
                always changing legal requirements involved with each resort.”

        85.     The website www.resortrelease.com contains, or has contained, numerous false,

 misleading, and deceptive statements, which include, but are not limited to the following:

           i.   https://www.resortrelease.com/faqs/ states: “What does Resort Release do? We
                are a timeshare release company that helps remove timeshare owners from their
                unwanted timeshare properties. We guarantee to get you out of your timeshare
                contract. Period.”;

          ii.   https://www.resortrelease.com/faqs states: “The fees associated with our services
                are collected upfront, but only after you have thoroughly reviewed our Transfer
                Agreement and you understand how our guaranteed process works.”;

         iii.   https://www.resortrelease.com/ states: “LEGAL CANCELLATION. Getting out
                of a timeshare has never been easier. With our legally binding and courthouse
                recorded results, your timeshare transfer is permanent.”;

         iv.    https://www.resortrelease.com/faqs/ states: “Is ResortRelease.com a legitimate
                solution to removing my family from our timeshare contract? We are proud to
                say that we are one of the only A+ rated, BBB accredited timeshare release
                companies in the industry. We have already helped thousands of people legally
                and permanently get out of their timeshare. We always put our clients first and all
                of our services are guaranteed.”;

          v.    https://www.resortrelease.com/ states, “GUARANTEED RESULTS. We are so
                confident in our services, we guarantee the results. If we are not able to quickly
                and permanently transfer your timeshare, you receive a 100% refund.”;

         vi.    https://www.resortrelease.com/ also states, “GUARANTEE POLICY: Legally
                and permanently getting out of your timeshare has never been this easy.”;

         vii.   https://www.resortrelease.com/services states, “Guaranteed Contract Termination.
                Your attorneys will diligently, competently, and effectively represent you in
                seeking the termination of your timeshare contract.”;

        viii.   https://www.resortrelease.com/services also states, “We are so confident in our
                services that we give you three separate 100% guarantees. Over the past 6 years
                we have helped over 12,600 desperate families transfer out of their timeshare
                properties. If you are not timeshare free at the end of our service, we will refund
                100% of your money.”; and

                                               - 24 -
Case 6:18-cv-02188-WWB-DCI Document 55 Filed 04/09/19 Page 25 of 61 PageID 968




         ix.    https://www.resortrelease.com/services states: “Unfortunately, many resorts today
                have placed significant obstacles in front of those wanting to get rid of their
                timeshare.”

        86.     ARMG’s statements through its websites are false, misleading, and deceptive in

 that they misrepresent that ARMG’s services: (i) provide the ability to “exit,” “cancel,” or

 “release” timeshare owners from their Timeshare Contracts, when ARMG is unable to perform

 such a service; (ii) include or provide a “process” or “method” by which the consumer can exit,

 cancel, rescind, or be released from his or her Timeshare Contract, when no such process or

 method exists; (iii) result in the “legal,” “lawful,” “legitimate,” or “safe” termination of a

 Timeshare Contract, when, in fact, the only services ARMG offers result in the consumer’s

 unlawful and default under his or her obligations in the Timeshare Contract; (iv) provide a

 “guaranteed” means of providing exiting, canceling, rescinding, or releasing the consumer form

 the terms of the consumer’s valid and binding Timeshare Contract, when ARMG lacks any

 ability to provide such a result; and (v) allow the timeshare owner to cease payments toward a

 mortgage or maintenance fees or otherwise discontinue performance of a Timeshare Contract,

 when ARMG has failed to secure the agreement from the developer (such as Bluegreen), which

 would be required for such a result.      ARMG’s statements also falsely state or imply that

 ARMG’s services are the only avenue for timeshare owners to choose because timeshare

 developers are unwilling to address the owners’ needs, when, in truth, timeshare developers, are

 frequently able to assist owners based on their circumstances.

        87.     In addition to the above misrepresentations, ARMG’s websites often misrepresent

 that various individuals have just “enrolled” or retained their services.      These are fake

 announcements, either because the individuals are non-existent or the immediate timing of the




                                               - 25 -
Case 6:18-cv-02188-WWB-DCI Document 55 Filed 04/09/19 Page 26 of 61 PageID 969



 announcements     is   false.     Examples     of     these   announcements   captured   from

 www.resortrelease.com are as follows:




        88.    ARMG also engaged in other forms of online advertising, such as through search

 engines, social media platforms, and paid advertisements on unrelated websites. For example,

 ARMG has published the following online advertisements:




       89.     ARMG also misleads consumers by implying that lawyers are on staff that will

 represent timeshare owners. https://americanresourcemanagementgroup.com/the-help-you-need/

 states (or has stated) that “American Resource Management Group employs a fully staffed, in-

 house, legal department that oversees all internal compliance while keeping up with the always

 changing legal requirements involved with each resort.”

                                              - 26 -
Case 6:18-cv-02188-WWB-DCI Document 55 Filed 04/09/19 Page 27 of 61 PageID 970



                ii.    False, Misleading, and Deceptive Online Advertising by
                       Redemption and Redemption II.

        90.     Defendant Redemption owns and operates several websites that advertise and

 market timeshare-related services, including, without limitation, the following:

           i.   www.redemptionandrelease.com;

          ii.   www.redemptionandrelease.ca;

         iii.   www.cancelatimesharecontract.com; and

         iv.    www.myredemptionservices.com.

        91.     These websites contain, or have contained, numerous false, misleading, and

 deceptive statements, which include, but are not limited to, the following:

           i.   https://www.redemptionandrelease.com/ asks: “Need Your Contract Cancelled
                Now?”;

          ii.   https://www.redemptionandrelease.com/ states: “If you’ve tried and failed to get
                out of your timeshare contract obligations through attempts to sell your timeshare,
                cancel a timeshare contract, or donate a timeshare, now is the time to find out how
                to legally redeem your timeshare.”;

         iii.   https://www.redemptionandrelease.com/ states: “Redemption and Release, LLC is
                the nation’s premiere Timeshare Redemption company because we offer a no-
                haggle, low cost, and twice guaranteed timeshare exit solution. We provide an
                inexpensive way to get out of a timeshare.”;

         iv.    https://www.redemptionandrelease.com/ states, “STOP all annual fees. You will
                no longer be obligated to pay any annual maintenance fees associated with
                timeshare ownership. In just 3 easy steps, you will be free of ever-increasing
                timeshare fees and special assessments…legally AND permanently!”;

          v.    https://www.redemptionandrelease.com/how-it-works-2/ states, “You will
                discover over time that the only option you have is to either keep paying your
                resort tens of thousands of dollars in maintenance fees over the next number of
                years, or sign up to use our services which provide you a friendly and professional
                guaranteed timeshare redemption service.”;

         vi.    https://cancelatimesharecontract.com/     advertises:   “Cancel     A   Timeshare
                Contract.”;



                                               - 27 -
Case 6:18-cv-02188-WWB-DCI Document 55 Filed 04/09/19 Page 28 of 61 PageID 971



          vii.     https://cancelatimesharecontract.com/ states: “After over 7 years in the industry,
                   We've uncovered true and trusted methods for canceling any timeshare.”;

        viii.      https://cancelatimesharecontract.com/cancel-timeshare-ownership/ states: “If you
                   are tired of your timeshare points, we have partnered with a group of timeshare
                   cancellation experts that specialize in timeshare ownerships. These timeshare
                   experts will walk you through all of the steps to getting rid of your timeshare
                   legally and permanently forever.”;

           ix.     https://cancelatimesharecontract.com/buyback-timeshare/ states, “Canceling your
                   timeshare will enable you a guaranteed alternative to stop paying all future
                   maintenance fees and legally get out of your timeshare permanently! The best
                   approach would be to work with a company like REDEMPTION & RELEASE
                   LLC that have helped countless individuals cancel their timeshare with a 100%
                   success rate!”;

           x.      http://myredemptionservices.com/ states: “The Timeshare Redemption service we
                   offer guarantees our clients a permanent and successful end to their timeshare
                   obligations.”;

           xi.     http://myredemptionservices.com/faqs/ states: “What does Redemption Services
                   do? We are a company that helps remove timeshare owners from their timeshare
                   obligations. We offer an affordable, convenient, and guaranteed end to your
                   timeshare contract.”;

          xii.     http://myredemptionservices.com/ states: “Simple, Easy & Fast Process”;

        xiii.      http://myredemptionservices.com/guarantee/ states: “Our quick and easy process
                   of timeshare redemption typically provides for a legal and permanent transfer of
                   your ownership in well under 90 days.”; and

        xiv.       http://myredemptionservices.com/guarantee/ states, “100% GUARANTEE No
                   Future Fees on timeshare ownership.”

          92.      Redemption also operates and controls www.armgtransfers.com, which redirects

 users to back to www.americanresourcemanagementgroup.com, which contains the false,

 misleading, and deceptive statements and advertisements set forth above.

          93.      Redemption also operates and is responsible for the content of the following

 domain         names,   which    either   (1)   redirect   consumers     back   to    the   website




                                                 - 28 -
Case 6:18-cv-02188-WWB-DCI Document 55 Filed 04/09/19 Page 29 of 61 PageID 972



 www.redemptionandrelease.com/ or (2) contain content that is identical to that found at

 www.redemptionandrelease.com/:

           i.   www.redemptionandreleasescam.com;

          ii.   www.redemptionandreleasehelp.com;

         iii.   www.redemptionandreleasetimeshare.com;

         iv.    www.redemptionandreleasecomplaints.com;

          v.    www.redemptionandreleasellc.com;

         vi.    www.redemptionrelease.com;

         vii.   www.redemptionreleasellc.com;

        viii.   www.timeshareoutreviews.com;

         ix.    www.redeemtimeshare.com;

          x.    www.timeshareoutreviews.com;

         xi.    www.itaketimeshare.com; and

         xii.   www.itaketimeshares.com.

        94.     Redemption’s statements through these websites are false, misleading, and

 deceptive in that they misrepresent that Redemption’s services: (i) provide the ability to “exit,”

 “cancel,” or “release” timeshare owners from their Timeshare Contracts, when Redemption is

 unable to perform such a service; (ii) include or provide a “process” or “method” by which the

 consumer can exit, cancel, rescind, or be released from his or her Timeshare Contract, when no

 such process or method exists; (iii) result in the “legal,” “lawful,” “legitimate,” or “safe”

 termination of a Timeshare Contract, when, in fact, the only services Redemption offers result in

 the consumer’s unlawful and default under his or her obligations in the Timeshare Contract; (iv)

 provide a “guaranteed” means of providing exiting, canceling, rescinding, or releasing the



                                               - 29 -
Case 6:18-cv-02188-WWB-DCI Document 55 Filed 04/09/19 Page 30 of 61 PageID 973



 consumer form the terms of the consumer’s valid and binding Timeshare Contract, when

 Redemption lacks any ability to provide such a result; and (v) allow the timeshare owner to cease

 payments toward a mortgage or maintenance fees or otherwise discontinue performance of a

 Timeshare Contract, when Redemption has failed to secure the agreement from the developer

 (such as Bluegreen), which would be required for such a result. Redemption’s statements also

 falsely state or imply that Redemption’s services are the only avenue for timeshare owners to

 choose because timeshare developers are unwilling to address the owners’ needs, when, in truth,

 timeshare developers, are frequently able to assist owners based on their circumstances.

                iii.   False, Misleading, and Deceptive Online Advertising by Resort
                       Exit.

        95.     Defendant Resort Exit owns and operates www.resortexitteam.com as a website

 that advertises and markets timeshare-related services. The website contains, or has contained,

 numerous false, misleading, and deceptive statements, which include, but are not limited to the

 following:

           i.   https://resortexitteam.com/ advertises: “Guaranteed Exit” and “Our Resort Exit
                Team has perfected the process of legally and permanently ending your
                timeshare.”;

          ii.   https://resortexitteam.com/ states: “The timeshare exit process is quick, simple
                and guaranteed.”;

         iii.   https://resortexitteam.com/ states: “Legal Relief and Permanent Results” and
                “Getting out of a timeshare has never been easier. With our legally binding and
                courthouse recorded results, your timeshare transfer is permanent.”;

         iv.    https://resortexitteam.com/ states, “If accepted as a client, we will guarantee the
                outcome.”;

          v.    https://resortexitteam.com/services/ states, “Our Services: End All Timeshare
                Obligations Guaranteed.”;

         vi.    https://resortexitteam.com/ states, “Understanding the legal complexities of
                timeshare ownership is our specialty. The resorts and their lobbyists have created


                                               - 30 -
Case 6:18-cv-02188-WWB-DCI Document 55 Filed 04/09/19 Page 31 of 61 PageID 974



                a system that makes it feel virtually impossible to get rid of your timeshare
                without expert help.”; and

         vii.   https://resortexitteam.com/ states, “Understanding the legal complexities of
                timeshare ownership is our specialty. The resorts and their lobbyists have created
                a system that makes it feel virtually impossible to get rid of your timeshare
                without expert help.”

        96.     Resort Exit’s statements through these websites are false, misleading, and

 deceptive in that they misrepresent that Resort Exit’s services: (i) provide the ability to “exit”

 timeshare owners from their Timeshare Contracts, when Resort Exit is unable to perform such a

 service; (ii) include or provide a “process” or “system” by which the consumer can exit, cancel,

 rescind, or be released from his or her Timeshare Contract, when no such process or method

 exists; (iii) result in the “legally binding” termination of a Timeshare Contract, when, in fact, the

 only services Resort Exit offers result in the consumer’s unlawful and default under his or her

 obligations in the Timeshare Contract; and (iv) provide a “guaranteed” means of “exiting” the

 timeshare owner from the terms of the timeshare owner’s valid and binding Timeshare Contract,

 when Resort Exit lacks any ability to provide such a result. Resort Exit’s statements also falsely

 state or imply that Resort Exit’s services are the only avenue for timeshare owners to choose

 because timeshare developers are unwilling to address the owners’ needs, when, in truth,

 timeshare developers, are frequently able to assist owners based on their circumstances.

                iv.     False, Misleading, and Deceptive Online Advertising by VPL
                        and VPL II.

        97.     Defendant          VPL          owns          (and        formerly          operated)

 www.vacationpropertiesforless.com as a website that advertise and market timeshare-related

 services. The website contained numerous false, misleading, and deceptive advertisement of

 “transfer” services to timeshare owners, including the statement that “Vacation Properties For




                                                - 31 -
Case 6:18-cv-02188-WWB-DCI Document 55 Filed 04/09/19 Page 32 of 61 PageID 975



 Less is licensed brokerage that specializes in timeshares. This means a fast, safe, and secure

 transfer of ownership.”

        98.     VPL’s statements through these websites are false, misleading, and deceptive in

 that they misrepresent that VPL’s services: (i) provide the ability to “transfer” timeshare owners

 out of their Timeshare Contracts, when VPL is unable to perform such a service without

 Bluegreen’s consent (which is never sought or obtained); and (ii) result in the “fast, safe, and

 secure” transfer of a Timeshare Contract, when, in fact, the only services VPL offers result in the

 consumer’s unlawful and default under his or her obligations in the Timeshare Contract.

          H.         TOTTEN’S INVOLVEMENT WITH THE TPE DEFENDANTS

                i.      ARMG’s Use of Law Firms Before Totten.

        99.     In order to perpetuate the illusion of “working” to cancel a Bluegreen Owners’

 Timeshare Contracts, and to perpetuate their scheme of preventing outside communication with

 Bluegreen Owners, the TPE Defendants must affiliate with, or directly retain, lawyers to

 purportedly represent the Bluegreen Owners for the purpose of demanding that Bluegreen agree

 to cancel the Timeshare Contract or else face litigation from the Bluegreen Owner. In fact, none

 of the TPE Defendants offer a service to Bluegreen Owners other than a referral to Totten

 through the GLSP.

        100.    ARMG and ARMG (IL) (and later ARMG II after it assumed ARMG’s

 operations) originally associated with Castle Law, a Tennessee law firm, for the purposes of

 carrying out their scheme. Under Castle Law’s arrangement with ARMG and ARMG (IL),

 Castle Law accepted referral of timeshare owners with mortgages. In turn, Castle Law was

 supposed to remit funds to ARMG and ARMG (IL) as its “cut” of the proceeds received from

 consumers that had fallen for their scam. However, Castle Law was an unreliable partner in the

 scheme, and often failed to remit the agreed-upon payments to ARMG and ARMG (IL).

                                               - 32 -
Case 6:18-cv-02188-WWB-DCI Document 55 Filed 04/09/19 Page 33 of 61 PageID 976



        101.    In response to the cash-flow problems created by Castle Law as a partner in their

 scheme, the ARMG and ARMG (IL) began using U.S. Consumer Attorneys, P.A. (“USCA”) and

 its affiliated marketing company, 1PlanetMedia, Inc. (“1Planet”), in place of Castle Law.

 Despite the shift from Castle Law to USCA as the affiliated law firm, the TPE Defendants still

 lacked the desired level of control over the law firm portion of the scheme. Additionally, USCA

 also processed payments from consumers independent of the TPE Defendants and, as with Castle

 Law, USCA sometimes retained the entire payment for itself.

                ii.     The Creation of Totten to Ensure Greater Control Over the
                        Scheme.

        102.    In order to exercise the maximum degree of control over the scheme, and to cure

 cash-flow problems that arose through their association with Castle Law, USCA, and 1Planet,

 the Defendants Eric Cline, Shyla Cline, and Morse set out to form a law firm entirely subservient

 to their own direction. As part of this process, the Clines and Morse interviewed several

 different attorneys (or groups of attorneys), likely to find those that were willing to cede the most

 control over the law firm’s operations to the Clines and Morse as non-attorneys.

        103.    The Clines and Morse eventually settled on a partnership with five lawyers: Paul

 Totten, Esq., Anthony Franqui, Esq., Erica Franqui, Esq., Garry Davis, Esq., and Christopher

 Burk, Esq. A copy of the relevant record from the Florida Secretary of State from Totten’s

 formation is attached hereto as Exhibit 2.

        104.    The Clines and Morse, through the entities they control, entirely facilitated the

 creation and funding of the Totten law firm. Specifically, the ARMG and Redemption provided

 Totten with office space, gave Totten access to its customer database, and staffed Totten with

 existing employees from ARMG, with such employees continuing to receive compensation and

 benefits from ARMG. Totten does not accept representation from any timeshare owners except


                                                - 33 -
Case 6:18-cv-02188-WWB-DCI Document 55 Filed 04/09/19 Page 34 of 61 PageID 977



 for those referred to it by the other Defendants in this action. Furthermore, ARMG (and later,

 from ARMG II after it began operations) has physically stationed several employees in Totten’s

 offices to ensure that Totten operates in the desired manner.

        105.      The Clines and Morse also developed the ability to surreptitiously listen to and

 monitor telephone conversations between Totten and the firm’s purported “clients.”         Upon

 information and belief, the “clients” of the Totten law firm speak only with the employees that

 ARMG has planted within Totten; the “clients” do not actually speak to or interact with the any

 of the named attorneys for Totten, or any other licensed attorney.

        106.      Furthermore, all payments from consumers are processed through ARMG, rather

 than Totten, which cured the prior cash-flow problems that existed in their relationship with

 Castle Law and USCA. Totten receives a portion of the fees that ARMG, ARMG (IL), and

 ARMG II collect as compensation for its role in the scheme.

        107.      By all appearances, Totten lacks any meaningful independence from ARMG,

 ARMG (IL), or ARMG II and their principals.

        108.      Before June 2017, none of the five lawyers associated with the Totten law firm

 had ever practiced law in the timeshare industry. Yet, these five lawyers from different corners

 of the country (Totten, A. Franqui and E. Franqui live in South Florida, Davis resides in Ohio,

 and Burk resides in Nevada) suddenly opened a new firm in Fort Lauderdale, Florida practicing

 timeshare law.

        109.      These five lawyers were oddly (and immediately) successful at their new

 endeavor. Shortly after Totten was formed, Bluegreen (and other timeshare developers) began

 receiving voluminous demand letters from Totten. Since Totten’s formation in 2017, Bluegreen

 alone has received approximately 193 such demand letters from Totten.



                                                - 34 -
Case 6:18-cv-02188-WWB-DCI Document 55 Filed 04/09/19 Page 35 of 61 PageID 978



        110.    Totten also claims to represent individuals from at least 30 states: Texas,

 California, Pennsylvania, Maryland, Alabama, Ohio, Michigan, Iowa, Missouri, Nebraska,

 Idaho, Illinois, New York, Tennessee, Kentucky, Delaware, Washington, Arkansas, Oklahoma,

 Minnesota, Louisiana, North Dakota, North Carolina, South Dakota, New Jersey, Oregon,

 Kansas, South Carolina, Massachusetts, and Colorado, and two provinces of Canada: British

 Columbia and Alberta.

        111.    Yet Totten engages in no advertising for timeshare-related representation in its

 own name during this time. Totten’s website, www.tfdblaw.com, is linked to by only one other

 webpage and receives so little traffic it is not measured by popular web-analytics tools, such as

 SEM Rush. Totten has purchased no Google AdWords® or other similar advertising, and

 besides its websites, Totten undertakes no other advertising activity whatsoever.

        112.    Thus, without using any obvious advertising in its own name, and with no prior

 experience in the timeshare industry, Totten managed to convince hundreds of Bluegreen

 Owners, plus untold numbers of clients who are customers of other timeshare developers, to

 retain them from at least 30 states and two Canadian provinces.

        113.    The instantaneous success of Totten can only be explained by the fact that the

 other TPE Defendants funnel and refer a steady stream of timeshare owners to Totten for

 representation in connection with the timeshare “exit” scheme that they perpetrate, giving the

 appearance of legitimacy to an otherwise illegitimate enterprise.

                iii.   Totten does little or nothing to represent Bluegreen Owners.

        114.    The demand letters sent by Totten (“Demand Letters”) are formulaic and typically

 lack individualized factual and legal analysis. A sampling of these form Demand Letters is

 attached hereto as Exhibit 3.



                                               - 35 -
Case 6:18-cv-02188-WWB-DCI Document 55 Filed 04/09/19 Page 36 of 61 PageID 979



        115.    The Demand Letters do not threaten a lawsuit of any kind, but vaguely state that

 Totten’s representation is “in connection with the Clients’ rights and alleged obligations” of the

 timeshare purchase and “shall include defense of any claims asserted or otherwise instituted by

 the Timeshare [Bluegreen], including foreclosure proceeding(s), if any, . . . . Accordingly, we

 are presently in the process of investigating the facts and circumstances surrounding” the

 timeshare purchase(s) by the Bluegreen Owner. Totten promises to “supplement” its Demand

 Letters with “correspondence in the future with our specific demand and allegations, if any.”

        116.    The vagueness and non-specificity of the Demand Letters demonstrate that such

 letters are for mere appearance. Totten sends the Demand Letters so that the TPE Defendants

 can relay to Bluegreen Owners that their attorneys have initiated negotiations with Bluegreen or

 otherwise begun the “exit” process. Contrary to what the Demand Letters state, Totten rarely, if

 ever, represents timeshare owners in any proceeding related to their timeshare interests.

        117.     The Demand Letters also demand that Bluegreen cease all communication and

 correspondence with the Bluegreen Owners (with limited exceptions). In this way, Totten seeks

 to quarantine all communications with the Bluegreen Owners, actively interfering with the

 contractual relationship between Bluegreen and the Bluegreen Owners.

        118.    All payments by Bluegreen Owners are made directly to ARMG, who then shares

 with Totten some amount of the payment as compensation for Totten’s role in the scheme.

        119.    Such an arrangement violates a number of state bar association rules, including,

 without limitation, Rule 4-7.22 of the Florida Rules of Professional Conduct, which generally

 prohibits the splitting of attorney fees with referral sources.




                                                 - 36 -
Case 6:18-cv-02188-WWB-DCI Document 55 Filed 04/09/19 Page 37 of 61 PageID 980



        120.       Furthermore, Totten’s website states that the firm’s legal practice consists of

 “bodily/personal injury law,” “regulatory and compliance defense,” and “general corporate law.”

 A copy of Totten’s website is attached hereto as Exhibit 4.

        121.       Totten has not been involved in any publicly filed cases involving anything other

 than timeshare law. Rather, when a non-timeshare case appears, the lawyers of Totten handle

 those cases under their other firm’s name, Franqui Totten, LLP. For example:

                 i.       Nearbrook Capital, LLC v. Nosal Funding, LLC, Case No. 2018-004531-
                          CA-01, pending in the Circuit Court for the Eleventh Judicial Circuit, in
                          and for Miami-Dade County, Florida, which was filed by Anthony
                          Franqui, Esq. and Paul Totten, Esq. under the signature block of Franqui
                          Totten, LLP and utilizing their Franqui Totten – not their TFDB Law –
                          emails: Tony@ftlawgroup.com and Paul@ftlawgroup.com;

               ii.        Unimed International Inc. v. Dermagist, Inc. et al., Case No.: 9:18-cv-
                          80148-MIDDLEBROOKS/BRANNON, pending in the United States
                          District Court for the Southern District of Florida, which was filed by
                          Anthony Franqui, Esq. (as local counsel) under the signature block of
                          Franqui Totten, LLP and utilizing his Franqui Totten – not his TFDB Law
                          – email: Tony@ftlawgroup.com; and

               iii.       Jagolinzer v. Martinez de Castro et al., Case No.: 2018-005816-CA-01,
                          pending in the Circuit Court for the Eleventh Judicial Circuit, in and for
                          Miami-Dade County, Florida, in which Paul Totten, Esq. appeared under
                          the signature block of Franqui Totten, LLP and utilizing his Franqui
                          Totten – not his TFDB Law – email: Paul@ftlawgroup.com.

        122.       In addition, the Totten lawyers claim to practice or be a partner in more than one

 law firm, in contradiction with what they have told their respective state bar associations.

                 i.       Paul Totten, Esq. is registered with the Florida Bar as a member of the
                          Totten firm (see Exhibit 5 hereto), yet he is still a partner at Franqui
                          Totten, LLP and appears in lawsuits on behalf of Franqui Totten, LLP.

               ii.        Anthony Franqui, Esq. is registered with the Florida Bar as a member of
                          Franqui Totten, LLP (see Exhibit 6 hereto), yet he has appeared in
                          lawsuits as an attorney of Totten and claims to be a partner in Totten;

               iii.       Erica Franqui, Esq. purports to be the managing partner of Franqui Totten,
                          LLP and registered with the Florida Bar as a member of Franqui Totten,

                                                 - 37 -
Case 6:18-cv-02188-WWB-DCI Document 55 Filed 04/09/19 Page 38 of 61 PageID 981



                         LLP (see Exhibit 7 hereto), yet she also claims to be a partner in Totten;
                         and
               iv.       Christopher Burk, Esq. is listed as a partner in Totten, yet he registered
                         with the Nevada Bar as a member of a firm named Ayon Burk Injury Law
                         (see Exhibit 8 hereto). Burk is also the owner and president of The Patriot
                         Law Firm Corp. A copy of the relevant record from the Nevada Secretary
                         of State is attached as Exhibit 9.

        123.      In sum, based on the sudden volume of clients referred by the TPE Defendants,

 combined with Totten’s failure to perform much, if any, legal services on behalf of the

 Bluegreen Owners it purports to represent, Totten is little more than a legal front for the larger

 TPE Defendants’ scam. Put a different way, Totten was formed either primarily or solely to act

 as the puppet ‘law firm’ of the larger TPE conspiracy.

          I.         INDUCING THE TIMESHARE OWNERS TO BREACH

       124.       Defendants’ so-called “exit process” typically begins and ends with nothing more

 than the threat of litigation against Bluegreen as a means to pressure Bluegreen to release their

 clients, the Bluegreen Owners, from the Timeshare Contracts.

       125.       When the threat of litigation fails, as it usually does, the Defendants’ “exit

 process” requires the Bluegreen Owners to breach their Timeshare Contracts and therefore “exit”

 the Timeshare Contracts through default.

       126.       In order to effectuate this outcome, Defendants instruct or convince their clients,

 the Bluegreen Owners, to cease making all payments on the Timeshare Contracts as part of the

 “exit process.”     Defendants do not disclose to their clients the consequences of ceasing

 payments, or that their “exit” will actually be a breach of the Timeshare Contracts due to non-

 payment, leading to termination of their beneficial interest and rights in the timeshare.

       127.       When the owners’ beneficial interests transferred pursuant to the Timeshare

 Contract are terminated, Defendants then represent to their clients that they have successfully

 “canceled” or “exited” their Timeshare Contracts.
                                                 - 38 -
Case 6:18-cv-02188-WWB-DCI Document 55 Filed 04/09/19 Page 39 of 61 PageID 982



       128.     These statements of success are inherently misleading, because the breach of a

 Timeshare Contract is not a cancellation, release, or “exit” of that contract, but quite the

 opposite. In general, when a party breaches a contract, the defaulting party is beholden by the

 contract for any resulting damages and penalties. Rather than escape the contract, the breaching

 party incurs the full consequences of breaching the Timeshare Contract. In other words, what

 Defendants deceptively call an “exit” or “cancellation” of the Timeshare Contracts, the law calls

 a “breach” and “enforcement” of those contracts.

       129.     To achieve this semantic subterfuge, Defendants direct their clients not to contact

 Bluegreen and also forbid Bluegreen from contacting their clients, the Bluegreen Owners, under

 the guise of Defendants’ ongoing legal representation of them. In this way, Defendants control

 the flow of information to and from their clients, and they block any information that might

 otherwise warn their clients of the impending breach and termination until after it is too late.

          J.      RESULTING DAMAGES

       130.     Bluegreen is damaged by the TPE Defendants’ false advertising because the

 Bluegreen Owners are misled into stopping all payments under the Timeshare Contracts

 (including any associated promissory notes).            A representative exemplar of Bluegreen’s

 Timeshare Contract is attached hereto as Exhibit 10.

       131.     Through the advertising and subsequent interaction, including direct and

 intentional communication to cease making payments, Defendants wrongfully convince and

 induce Bluegreen Owners to breach their Timeshare Contracts with BVU, thus negatively

 impacting Bluegreen’s revenue and sales, and causing the termination of the owner’s beneficial

 interest in the timeshare (and, though they are generally unaware it is occurring, the Bluegreen

 Owner’s credit is negatively impacted as well). A representative sampling of notices delivered

 to owners of their beneficiary interests is attached hereto as Exhibit 11.
                                                - 39 -
Case 6:18-cv-02188-WWB-DCI Document 55 Filed 04/09/19 Page 40 of 61 PageID 983



       132.     Because BVU is a wholly-owned subsidiary of BVC, all damages suffered by

 BVU as a result of the Bluegreen Owners’ breach flow directly to, and thus, are equally incurred

 by, BVC. Additionally, as the creditor entitled to receive payments under certain promissory

 notes executed by Bluegreen Owners, BVC directly suffers damages upon the default of

 Bluegreen Owners under the Timeshare Contracts.

       133.     In addition to the lost revenue and profits, Bluegreen incurs expenses in enforcing

 its rights under the Timeshare Contracts.

          K.      THE CONSPIRACY             –     THE    DEFENDANTS          ARE     ALL
                  CONNECTED

        134.    While ARMG is, itself, only a single entity, it is interrelated with the other

 Defendants to form a wide-reaching network intended to defraud timeshare owners, including

 Bluegreen Owners, and cause severe damage to Bluegreen by interfering with its Timeshare

 Contracts.

        135.    Tools exist that allow users to uncover the various webpages that link to a

 particular domain name. For example, linking to a particular page is known as ‘backlinking’

 while each link back to one web page from another web page is known as a ‘linkback’.

        136.    There are many potential uses for linkbacks. For the Defendants, there are two

 main objectives. First, linkbacks are one of the methods various search engines, such as

 google.com and bing.com, use to rank a page and determine how close to the top of a list of

 search results that page will appear. Second, linkbacks can show how one web page interacts

 with, and transmits data to, a second webpage.

        137.    Numerous of the TPE Defendants’ websites backlink directly to ARMG’s website

 at the www.resortrelease.com domain name.




                                                 - 40 -
Case 6:18-cv-02188-WWB-DCI Document 55 Filed 04/09/19 Page 41 of 61 PageID 984



            138.    These linkbacks can either direct visitors directly to content hosted at

 www.resortrelease.com or cause information entered on the other TPE Defendants’ websites to

 be captured and sent directly to ARMG. The latter is far more common.

            139.    For     example,     the    capturing       and   transmission   of   information   from

 www.cancelatimesharecontract.com, a website run by Redemption, works in the following way.

 On many (if not all) of the individual webpages located at www.cancelatimesharecontract.com is

 a box or series of boxes, together with a clickable button, that prompt users to enter their contact

 information to receive a free consultation for timeshare-related services.

            140.    However, when a user enters information and clicks on the clickable button,

 unbeknownst to the user, the information entered is not transferred to Redemption. It is, instead,

 transferred to a program running on e.resortrelease.com. A copy of webpage source code from

 www.cancelatimesharecontract.com showing this behavior is attached hereto as Exhibit 12.

            141.    Thus, when users click on many of the buttons and other items located at

 www.cancelatimesharecontract.com, instead of sending their information to Redemption, their

 information is instead sent directly to ARMG and its customer relationship management software

 (known as Mautic). “Mautic provides free and open source marketing automation software

 available to everyone. Free email marketing software, lead management software and more.”1

            142.    This behavior of sharing information is purposefully hidden and never disclosed

 to consumers.

            143.    The following websites run by the TPE Defendants work in a near identical

 fashion to www.cancelatimesharecontract.com, capturing consumer information and transmitting

 it, without the consumer’s knowledge, directly to ARMG:


 1
     http://www.mautic.com (last accessed Aug. 6, 2018).

                                                           - 41 -
Case 6:18-cv-02188-WWB-DCI Document 55 Filed 04/09/19 Page 42 of 61 PageID 985



             i.   www.resortexitteam.com

            ii.   www.redemptionandrelease.com

         iii.     www.redemptionandrelease.ca

            iv.   www.myredemptionservices.com

        144.      In addition to sharing consumer information, the TPE Defendants share content of

 each other’s websites, too. For example, despite being operated by different Defendants, the

 websites         located       at         https://americanresourcemanagementgroup.com/           and

 https://www.redemptionandrelease.com/ both ask (or have asked), “Need Your Contract

 Cancelled Now?” and have the exact same form to fill out. C of these websites are attached as

 Exhibits 13 & 14. The source code for each webpage shows that both forms send information to

 e.resortrelease.com.

        145.      Similarly,   one         of   the          websites   operated   by     Redemption,

 https://cancelatimesharecontract.com/truth-about-maintenance-fees/, promotes a video hosted by

 ARMG at www.resortrelease.com/video, stating “This is a link to a video that showcases how

 this company called Resort Release spent five years researching about the timeshare industry:

 https://www.resortrelease.com/video/”

        146.      Redemption even posted a blog entry dated January 5, 2016, available at

 https://cancelatimesharecontract.com/resort-release-reviews/, that endorsed and recommended

 Resort Release as a “meticulous” timeshare “release company.”

        147.      The   websites     for   Resort     Exit     (www.resortexitteam.com)   and   ARMG

 (www.resortrelease.com and www.americanresourcemanagementgroup.com) advertise the same

 address at 6785 Weaver Road, Rockford, Illinois 61114. The websites also utilize the same




                                                    - 42 -
Case 6:18-cv-02188-WWB-DCI Document 55 Filed 04/09/19 Page 43 of 61 PageID 986



 picture of their company “founders” and state that Resort Exit was established on January 22,

 2012, the same date as ARMG.

        148.      The websites for Defendant Resort Exit (www.resortexitteam.com) and Defendant

 Resort Release (www.resortrelease.com and www.americanresourcemanagementgroup.com)

 advertise the same address at 6785 Weaver Road, Rockford, Illinois 61114. The websites also

 utilize the same picture of their company “founders” and state that Resort Exit was established

 on January 22, 2012, the same date as Resort Release.

        149.      The following facts indicate that Totten is working with the TPE Defendants to

 effectuate their scheme:

                i.       Totten and Resort Release share or have shared at least one employee.

                         Mr. German Beard previously listed his employment on LinkedIn as a

                         “Law Clerk/Contract Auditor at Resort Release/Totten Franqui Davis &

                         Burk, LLC”. A copy of Mr. Beard’s prior LinkedIn profile is attached

                         hereto as Exhibit 15. Until recently, Mr. Beard was also listed as a ‘law

                         clerk’ on the Resort Release webpage, a copy of which is attached hereto

                         as Exhibit 16; and

               ii.       Totten advertises its address as 1451 W. Cypress Creek Rd., Suite 211,

                         Fort Lauderdale, FL 33309 (available at www.tfdblaw.com). The “Terms

                         of Use” for www.vacationpropertiesforless.com, a copy of which is

                         attached hereto as Exhibit 17, lists Defendant Vacation Properties’ address

                         in the same building at 1451 W. Cypress Creek Rd., Suite 300, Fort

                         Lauderdale, FL 33309.




                                                 - 43 -
Case 6:18-cv-02188-WWB-DCI Document 55 Filed 04/09/19 Page 44 of 61 PageID 987



          iii.    In the State of North Carolina, Totten operates as a professional limited

                  liability company under the name “Totten Franqui Davis & Burk, PLLC.”

                  Attached as Exhibit 18 is a copy of the North Carolina Secretary of State

                  online records for Totten, which lists Totten’s principal address as 2455

                  East Sunrise Boulevard, Suite 411, Fort Lauderdale, Florida 33304. The

                  ‘Terms   and   Conditions’      for   Redemption’s     websites   located    at

                  www.cancelatimesharecontract.com                     (available              at

                  https://cancelatimesharecontract.com/terms-and-conditions/);

                  www.myredemptionservices.com                    (available                   at

                  http://myredemptionservices.com/terms-and-conditions/);                     and

                  www.redemptionandrelease.com                    (available                   at

                  https://www.redemptionandrelease.com/terms-of-service/),          copies     of

                  which are attached hereto as Composite Exhibit 19, state that

                  Redemption’s websites and services “shall be governed by and construed

                  in accordance with the laws of 2455 E Sunrise Blvd, Fort Lauderdale, FL,

                  33304, United States.” Furthermore, until recently, Redemption registered

                  its principal place of business as 2455 East Sunrise Boulevard, Suite 415,

                  Fort Lauderdale, Florida 33304. A copy of the Florida Secretary of State

                  records for Redemption’s 2017 and 2018 Annual Reports is attached

                  hereto as Exhibit 20, which shows the recent change of address.

           iv.    In addition to being a partner in Totten and being a partner in Ayon Burk,

                  Christopher Burk, Esq. is also the sole owner and officer of The Patriot

                  Law Firm Corp. in Nevada. The Patriot Law Firm Corp. maintains a



                                         - 44 -
Case 6:18-cv-02188-WWB-DCI Document 55 Filed 04/09/19 Page 45 of 61 PageID 988



                       website at www.fightforthelittleguy.com, advertising personal injury legal

                       services. Until very recently, an entity with a Nevada address known as

                       “Patriot   Law Group”      advertised TPE services        at    the website

                       www.patriotlawgroup.com.             However,       the        website   at

                       www.patriotlawgroup.com has been deactivated and removed. A copy of

                       the website was recently archived, however, and is attached as Exhibit 21.

                       Nevada has no business records of any entity known as “Patriot Law

                       Group.” With such similar names, it is highly probable that Burk is the

                       lawyer involved in the “Patriot Law Group’s” TPE activity. Patriot Law

                       Group in Nevada advertised the same telephone number as Defendant

                       Timeshare Freedom advertises for its TPE services – (866) 668-6872 –

                       although Timeshare Freedom has no locations in Nevada.

        150.   Based on the above facts, Totten and its attorneys are related to, receiving client

 referrals from, and/or working on behalf of, Resort Release and the other TPE Defendants.

          L.     PERSONAL LIABILITY OF THE INDIVIDUALS RUNNING
                 THE TPE DEFENDANTS AND DIRECTING THE UNLAWFUL
                 CONDUCT

        151.   Historically, once a TPE company is shutdown via court intervention, a new TPE

 company with the same principals is created and put in action.

        152.   Therefore it is imperative that the individual Defendants, Scott Morse, Eric Cline,

 and Shyla Cline (hereinafter, the “Individual Defendants”) be held individually liable for the

 unlawful conduct alleged herein and thereby prevented from opening new entities to conduct the

 same or a similar scam.

        153.   Former employees of one or more of the TPE Defendants have corroborated the

 personal and intimate involvement of the individual Defendants named herein.
                                              - 45 -
Case 6:18-cv-02188-WWB-DCI Document 55 Filed 04/09/19 Page 46 of 61 PageID 989



        154.    Defendants Morse, Eric Cline, and Shyla Cline actively and knowingly cause the

 false advertising by ARMG, Redemption, Resort Exit, and VPL. Copies of the Florida Secretary

 of State records for ARMG, Redemption, Resort Exit, and VPL are attached hereto as Exhibits

 22 through 25, respectively.

        155.    Upon information and belief, have expanded such practices through their

 management and operation of ARMG II, ARMG (IL), Redemption II, and VPL II. They direct,

 control, ratify, authorize, personally participate in, and/or are the moving forces behind the false

 and misleading advertising alleged herein.

        156.    More than just being officers and managers of these entities, the individual

 Defendants Morse, Eric Cline, and Shyla Cline directly participate in the interference of

 Bluegreen Owners’ Timeshare Contracts, including, without limitation, the following:

           i.   Eric Cline personally oversees and directs the sales team, Shyla Cline oversees
                and directs the administrative staff and operations, and Morse is responsible for
                marketing the operations;

          ii.   Eric Cline, Shyla Cline, and Morse each interviewed groups of attorneys to
                become part of their scheme when forming Totten;

         iii.   Eric Cline and Morse each monitor telephone calls between Totten and timeshare
                owners in order to evaluate Totten’s effectiveness in retaining customers;

         iv.    Eric Cline engages in sales calls with timeshare owners to convince them to pay
                exorbitant fees for the TPE Defendants’ services;

          v.    Shyla Cline personally appears in online advertisements for ARMG;

         vi.    Shyla Cline is responsible for and oversees the administrative staff of some or all
                of the TPE Defendants, and for the disposal of timeshare interests that the TPE
                Defendants purport to acquire;

         vii.   Shyla Cline personally calls timeshare owners that had paid fees to the TPE
                Defendants to congratulate them on becoming customers;




                                                - 46 -
Case 6:18-cv-02188-WWB-DCI Document 55 Filed 04/09/19 Page 47 of 61 PageID 990



        viii.   Morse personally interacts with timeshare owners by acting as (and later
                overseeing) the “verification department,” which would call timeshare owners to
                verify their contract and personal information;

         ix.    Morse handles all demands from timeshare owners that discovered that
                Defendants falsely represented their services; and

          x.    Morse is responsible for the method of advertising, and content of the false,
                misleading, and deceptive advertisements set forth above, for most if not all of the
                TPE Defendants.

          M.      BLUEGREEN’S RIGHT TO INJUNCTIVE RELIEF

        157.    The TPE Defendants’ solicitation of Bluegreen Owners using false and

 misleading advertising and their subsequent instruction to and/or persuasion of the Bluegreen

 Owners to stop making payments on the Timeshare Contracts, including all mortgage,

 maintenance, and club dues payments associated with their timeshares, regardless of whether any

 valid legal basis exists for the cancellation with Plaintiffs, causing ongoing harm to Bluegreen.

        158.    Defendants continue to engage and intend to further engage in the unlawful

 conduct described above.

        159.    Defendants’ actions present an immediate threat of irreparable harm to Bluegreen,

 and Bluegreen will suffer irreparable harm if Defendants, and their agents, affiliated companies

 or entities, representatives and employees, are not enjoined from this conduct.

        160.    The threat of irreparable harm is continuing because Defendants currently engage

 in an ongoing business whereby they solicit Bluegreen Owners using the false and misleading

 advertising outlined above; and then convince the Bluegreen Owners to immediately stop

 paying. These defaults result in loss of good will and damages to the customer relationship with

 other Bluegreen Owners that are not in default and enjoying their Bluegreen Contracts.

        161.    Non-defaulting Bluegreen Owners are also damaged because the non-payment of

 club dues and maintenance fees by the defaulting Bluegreen Owners force the non-defaulting


                                                - 47 -
Case 6:18-cv-02188-WWB-DCI Document 55 Filed 04/09/19 Page 48 of 61 PageID 991



 Bluegreen Owners to incur higher fees/payments as a result of the deficiencies caused by

 Defendants’ ongoing actions.

        162.     Plaintiffs will have imminently thousands of dollars in delinquent mortgage,

 maintenance, and club dues payments owed to them and will be forced to expend monies

 terminating the beneficiary rights of defaulting Bluegreen Owners to recoup these monies to no

 end as Defendants refuse to cease and desist from this tortious conduct.

        163.     Plaintiffs have no adequate remedy at law as damages will not address the harm

 Plaintiffs will suffer if Defendants are permitted to continue with this activity.

        164.     The injury and potential harm caused by Defendants’ intentional inference with

 Bluegreen’s relationships outweigh the harm, if any, that an injunction would cause to

 Defendants.

        165.     The issuance of the requested injunction will serve the public interest by

 protecting Bluegreen’s legitimate business interests and the interests of the Bluegreen Owners,

 and by restraining the unlawful, disruptive and tortious actions committed by Defendants.

          N.      CAUSES OF ACTION

                                       COUNT I
       False Advertising in Violation of the Lanham Act, 15 U.S.C. § 1125(a)(1)
  (ARMG, ARMG II, ARMG (IL), Redemption, Redemption II, VPL, VPL II, Resort Exit, Eric
                             Cline, Shyla Cline, and Morse)

        166.     Bluegreen adopts and realleges paragraphs 1 through 162 above as if fully set

 forth herein.

        167.     This is an action for violation of the Lanham Act, 15 U.S.C. § 1125(a)(1).

        168.     Defendants willfully, deliberately, and egregiously made false or misleading

 statements of fact in their commercial advertisements and intended to mislead consumers. The




                                                 - 48 -
Case 6:18-cv-02188-WWB-DCI Document 55 Filed 04/09/19 Page 49 of 61 PageID 992



 statements described above and incorporated herein were literally false, either on their face or by

 necessary implication, as set forth herein.

        169.    The representations described above were commercial speech made by a

 Defendant acting in competition with Bluegreen by trying to interfere with Bluegreen’s business

 relationships for Defendants’ own financial gain, for the purpose of influencing consumers to

 retain Defendants’ services, and were disseminated sufficiently to the timeshare owning public to

 constitute advertising or promotion within the timeshare industry.

        170.    Defendants’ false or misleading statements either deceived or had the capacity to

 deceive a substantial segment of the consuming public.

        171.    Defendants’ deception is material, in that it is likely to influence the consumers’

 decisions whether to retain Defendants’ services or to cease making payments to Bluegreen or to

 contact Bluegreen to determine whether legitimate exit options are available.

        172.    Defendants deceive the consuming public by knowingly concealing the existence

 of legitimate options available to Bluegreen Owners, and instead tell consumers that Bluegreen

 will do nothing to help consumers end their timeshare ownership.

        173.    Defendants’ advertised services affect interstate commerce.

        174.    Defendants are operating as competitors to Bluegreen. Once a Bluegreen Owner

 enters into an agreement with a TPE Defendant, the sole purpose of that agreement is to cause

 that Bluegreen Owner to withdraw his or her business from Bluegreen, effectively converting

 that individual from a Bluegreen Owner to a customer of the Defendant.

        175.    Bluegreen has been and continues to be injured as a result of Defendants’ false

 and misleading statements.




                                               - 49 -
Case 6:18-cv-02188-WWB-DCI Document 55 Filed 04/09/19 Page 50 of 61 PageID 993



        176.     Pursuant to 15 U.S.C. § 1117, Bluegreen is entitled to recover (i) its actual

 damages sustained as a result of the false advertising, (ii) Defendants’ profits resulting from their

 false advertising to Bluegreen Owners, and (iii) the costs of the action.

        177.     Pursuant to 15 U.S.C. § 1116, Bluegreen seeks an injunction upon such terms as

 the Court may deem reasonable, to prevent further violations by Defendants of 15 U.S.C.

 1125(a).

        WHEREFORE, Plaintiffs respectfully request the Court enter final judgment in their

 favor and against Defendants, jointly and severally, for damages, corrective advertising, and

 disgorgement of Defendants’ profits, together with interest thereon, an award of court costs, a

 determination that the instant civil action is an exceptional case and awarding Plaintiffs their

 attorneys’ fees, entry of injunctive relief, and for such other and further relief as the Court deems

 appropriate. Plaintiffs demand a permanent injunction be entered against the Individual

 Defendants and the TPE Defendants, as well as their agents, representatives, employees,

 affiliates, prohibiting Defendants from publishing false and misleading statements in advertising,

 including but not limited to their websites or in other electronic or print media or materials,

 advertising any ability to legitimately cancel or end timeshare contracts, including those of the

 Bluegreen Owners.

                                        COUNT II
   Contributory False Advertising in Violation of the Lanham Act, 15 U.S.C. § 1125(a)(1)
                                      (against Totten)

        178.     Bluegreen adopts and realleges paragraphs 1 through 162 above as if fully set

 forth herein.

        179.     This is an action for a contributory violation of the Lanham Act, 15 U.S.C. §

 1125(a)(1).



                                                - 50 -
Case 6:18-cv-02188-WWB-DCI Document 55 Filed 04/09/19 Page 51 of 61 PageID 994



        180.    The TPE Defendants willfully, deliberately, and egregiously made false or

 misleading statements of fact in their commercial advertisements and intended to mislead

 consumers. The statements described above and incorporated herein were literally false, either

 on their face or by necessary implication, as set forth herein.

        181.    Bluegreen has been and continues to be injured as a result of the TPE Defendants’

 false and misleading statements.

        182.    Totten has contributed and continues to contribute to the TPE Defendants’ false

 advertising by knowingly inducing or causing the conduct, or by materially participating in it.

        183.    Totten explicitly or implicitly encourages the false advertising because it accepts

 legal representation of the consumers deceived by the false advertising.        Without Totten’s

 willingness to accept those consumers as clients, the TPE Defendants could not advertise what

 they do.

        184.    The TPE Defendants’ false advertisements are public, serious, and widespread,

 and Totten has full knowledge of such advertising and condones it.

        185.    More than that, Totten financially gains from the false advertisements in the form

 of client referrals and fee splitting with the TPE Defendants.

        186.    In other words, Totten’s business derives much, if not all, of its revenue from the

 consumers solicited through the TPE Defendants’ false advertising.

        187.    Pursuant to 15 U.S.C. § 1117, Bluegreen is entitled to recover (i) its actual

 damages sustained as a result of the false advertising by the TPE Defendants, (ii) Totten’s profits

 resulting from the TPE Defendants’ false advertising to Bluegreen Owners, and (iii) the costs of

 the action.




                                                 - 51 -
Case 6:18-cv-02188-WWB-DCI Document 55 Filed 04/09/19 Page 52 of 61 PageID 995



        188.     Pursuant to 15 U.S.C. § 1116, Bluegreen seeks an injunction upon such terms as

 the Court may deem reasonable, to prevent further contributory violations by Totten of 15 U.S.C.

 1125(a).

        WHEREFORE, Plaintiffs respectfully request the Court enter final judgment in their

 favor and against Totten for damages, corrective advertising, and disgorgement of Totten’s

 profits, together with interest thereon, an award of court costs, a determination that the instant

 civil action is an exceptional case and awarding Plaintiffs their attorneys’ fees, entry of

 injunctive relief, and for such other and further relief as the Court deems appropriate. Plaintiffs

 demand a permanent injunction be entered against Totten, as well as their agents, representatives,

 employees, affiliates, prohibiting Totten from further contributing to the false and misleading

 statements in advertising, including accepting any clients solicited by the other Defendants

 through the false advertisement of any ability to legitimately cancel or end timeshare contracts,

 including those of the Bluegreen Owners.

                                           COUNT III
                        Tortious Interference with Contractual Relations
                                     (against all Defendants)

        189.     Bluegreen adopts and realleges paragraphs 1 through 162 above as if fully set

 forth herein.

        190.     This is a cause of action for tortious interference with contractual relations.

        191.     Bluegreen has contractual relationships with its timeshare owners.

        192.     Defendants have actual, constructive, and/or specific knowledge of the

 contractual relationships between Bluegreen and the Bluegreen Owners. The very fact that

 Plaintiffs have a business relationship with the Bluegreen Owners is the basis upon which

 Defendants sought to establish a relationship with the Bluegreen Owners. Indeed, if it were not



                                                 - 52 -
Case 6:18-cv-02188-WWB-DCI Document 55 Filed 04/09/19 Page 53 of 61 PageID 996



 for the existence of the contractual relationships between Bluegreen and the Bluegreen Owners,

 Defendants would have no reason to exist.

        193.    Defendants, through various inter-related entities as described hereinabove, have

 successfully solicited Bluegreen Owners and caused or induced them to breach and/or terminate

 their contractual relationships with Bluegreen, including specifically, with BVU.

        194.    In particular, Defendants have intentionally procured the breach of Bluegreen’s

 contractual relationships by soliciting Bluegreen Owners and persuading them to hire Defendants

 to help “cancel” (in reality, breach) their Timeshare Contracts. Defendants also procure breaches

 by directly instructing Bluegreen Owners to stop paying their timeshare loans and maintenance

 fees and/or engaging in fraudulent transfers.

        195.    If Bluegreen Owners knew the truth about Defendants’ illusory and fraudulent

 services or about how Defendants’ actions would adversely impact them, they would not pay

 exorbitant fees to Defendants nor unlawfully terminate (through breach resulting in foreclosure)

 their timeshare interests.

        196.    Defendants have utilized improper, fraudulent and/or illegal means to interfere

 with Bluegreen’s contractual relations.

        197.    Defendants’ actions were done with an improper motive and not made in good

 faith, but rather were made with the knowledge and predominant purpose to injure Plaintiffs or

 with reckless disregard for the attendant consequences naturally, directly, and proximately

 resulting from Defendants’ actions and without reasonable grounds for Defendants to believe

 that their actions were justified and proper.

        198.    As a direct and proximate result of Defendants’ intentional misconduct,

 Bluegreen Owners have terminated, or have baselessly sought to terminate, their contractual



                                                 - 53 -
Case 6:18-cv-02188-WWB-DCI Document 55 Filed 04/09/19 Page 54 of 61 PageID 997



 relationships with Plaintiffs and, more specifically, BVU, after the Bluegreen Owners’ statutory

 rescission period has expired. These terminations, and attempted terminations, also interfere

 with Bluegreen’s ability to enter into subsequent transactions with those same Bluegreen

 Owners.

         199.    Defendants did not and do not have any justification or privilege in procuring the

 breach of such contractual relationships, as Defendants are strangers to the contractual

 relationships between Bluegreen and its Owners, and their interference with Bluegreen’s

 business is willful and malicious.

         200.    Furthermore, Totten profits greatly by accepting significant fees from Bluegreen

 Owners (through the ARMG entities) then performing little or no actual legal work on their

 behalf to “cancel” their timeshare contracts.          Totten is not privileged to interfere with

 Bluegreen’s contractual relationships because Totten acts in their own personal interests and

 without an honest belief that the strategy of defaulting on the Timeshare Contracts is justified by

 the exorbitant fees received by Totten or even the best course of action to cancel the Timeshare

 Contract, considering the Owner could lawfully avail herself of potential exit options from her

 Bluegreen ownership for free, or at a much lower cost, by appealing directly to Bluegreen.

 Furthermore, Totten undermines its so-called lawyer privilege to recommend to its clients that

 the Timeshare Contract may be breached, by rarely filing lawsuits on behalf of those Owners for

 the equitable rescission of those Timeshare Contracts. Totten’s across-the-board strategy to

 induce its clients to breach their Timeshare Contracts is not sound, individualized legal advice

 done in the course of representation of any clients, but rather an overall business decision of the

 law firm itself that is not privileged.




                                               - 54 -
Case 6:18-cv-02188-WWB-DCI Document 55 Filed 04/09/19 Page 55 of 61 PageID 998



        201.     As a direct and proximate result of the foregoing, Bluegreen has suffered and will

 continue to suffer damages.

        202.     Bluegreen is entitled to damages against all Defendants jointly and severally.

        203.     Defendants’ ongoing conduct has caused and, if not permanently enjoined, will

 continue to cause irreparable harm to Bluegreen in the disruption of customer and other

 contractual relations; therefore, Bluegreen does not have an adequate remedy at law.

        204.     Defendants’ conduct is intentional and willful and entitles Bluegreen to an award

 of punitive damages.

        WHEREFORE, Plaintiffs respectfully request the Court enter final judgment in their

 favor and against Defendants, jointly and severally, for actual damages, together with interest

 thereon, punitive damages, an award of court costs, entry of injunctive relief, and for such other

 and further relief as the Court deems appropriate. Plaintiffs demand a permanent injunction be

 entered against Defendants and their agents, representatives, employees, and affiliates,

 prohibiting Defendants from contacting Bluegreen Owners and/or otherwise interfering with

 Bluegreen’s contractual relationships with such Bluegreen Owners.

                                           COUNT IV
                        Civil Conspiracy to Commit Tortious Interference
                                     (against all Defendants)

        205.     Bluegreen adopts and realleges paragraphs 1 through 162 above as if fully set

 forth herein.

        206.     This is a cause of action for civil conspiracy to interfere with existing contractual

 relations and for damages in excess of $75,000.00, exclusive of interest, attorney's fees and costs,

 and is within this Court's jurisdiction.




                                                - 55 -
Case 6:18-cv-02188-WWB-DCI Document 55 Filed 04/09/19 Page 56 of 61 PageID 999



        207.    Defendants are parties to a civil conspiracy, as described herein. Defendants had

 a common design, each having the intent and knowledge of the others’ intent to accomplish by

 concerted action unlawful purposes and/or lawful purposes by unlawful means.

        208.    Defendants conspired to do an unlawful act to cause Bluegreen harm. Defendants

 acted in concert with a common design, scheme, or plan to bring about a desired result and/or

 accomplish a preconceived plan for financial gain to the detriment of Plaintiffs through unlawful

 and/or illegal means of interfering with Bluegreen’s contractual relations with it owners and

 collectively causing its owners to breach their Timeshare Contracts with Plaintiffs.

        209.    Each Defendant committed or engaged in an overt act in furtherance of their

 unlawful conspiracy to interfere with Bluegreen’s contractual relations or to induce Bluegreen’s

 customers to breach their Timeshare Contracts.

        210.    Defendants conspired to interfere with Bluegreen’s contractual relationships with

 the Bluegreen Owners and/or were directed by other Defendants to interfere with Bluegreen’s

 contractual relationships with the Bluegreen Owners.

        211.    As a direct and proximate result of Defendants’ civil conspiracy, Bluegreen

 Owners have unlawfully terminated, or have sought to terminate, their Timeshare Contracts with

 Plaintiffs before the expiration of the terms of those Contracts.

        212.    Defendants did not have any justification or privilege in procuring the breach of

 such Timeshare Contracts. As a direct and proximate result of the foregoing, Plaintiffs suffered

 damages.

        213.    Defendants, acting in concert, have engaged in an unlawful scheme to take

 advantage of timeshare owners and cause Bluegreen and its business millions of dollars in actual

 damages.



                                                - 56 -
Case 6:18-cv-02188-WWB-DCI Document 55 Filed 04/09/19 Page 57 of 61 PageID 1000



        214.     Defendants are jointly and severally liable to Plaintiffs for damages.

        215.     Defendants maliciously and purposefully act, using shell companies and

 numerous websites, as well as lawyers who only advertise other fields of legal practice, to hide

 their misconduct, and to divert and abscond with funds from Bluegreen Owners and interfere

 with the contractual relationships between Bluegreen Owners and Bluegreen.

        216.     Defendants acted willfully and with malice in taking these actions.

        217.     Defendants’ conduct therefore entitles Plaintiffs to an award of punitive damages.

        WHEREFORE, Plaintiffs request the Court enter judgment in their favor and against

 Defendants, jointly and severally, for all damages suffered together with interest thereon,

 punitive damages, an award of court costs, entry of injunctive relief, and for such other and

 further relief as the Court deems appropriate.

                                             COUNT V
                 Violations of Florida’s Deceptive and Unfair Trade Practices Act
                                       (against all Defendants)

        218.     Bluegreen adopts and realleges paragraphs 1 through 162 above as if fully set

 forth herein.

        219.     This is a cause of action for damages and permanent injunctive relief under

 Section 501.211, Fla. Stat.

        220.     Bluegreen is a legitimate business enterprise under the Florida Deceptive and

 Unfair Trade Practices Act (“FDUTPA”).

        221.     Bluegreen Owners are consumers for the purposes of FDUTPA.

        222.     Defendants are engaged in trade or commerce as those terms are defined by

 FDUTPA.




                                                  - 57 -
Case 6:18-cv-02188-WWB-DCI Document 55 Filed 04/09/19 Page 58 of 61 PageID 1001



        223.    Defendants are engaged in deceptive and unfair practices, including luring

 Bluegreen Owners into procuring Defendants’ illusory services with false advertising and using

 misrepresentations to convince Bluegreen consumers to pay substantial fees to “cancel” their

 contracts with Bluegreen, when, in many instances, a lawful cancellation of their ownership is

 only available to consumers directly from Bluegreen, a party to the Timeshare Contracts.

        224.    Section 501.211(1), Fla. Stat., “permits a claim for injunctive relief by ‘anyone

 aggrieved’ by an unfair or deceptive act, which has occurred, is now occurring, or is likely to

 occur in the future.”

        225.    Under Section 501.211(1), Fla. Stat., “anyone aggrieved” includes a broader class

 of complainants than merely consumers; the scope of the injunctive remedy is also greater than

 the actual damage remedy under Fla. Stat. § 510.211(2).

        226.    Bluegreen is a party aggrieved by Defendants’ violation of Fla. Stat. § 501.204.

        227.    As a result of Defendants’ actions, Bluegreen has suffered damages.

        228.    Bluegreen’s damages will increase unless Defendants are permanently enjoined

 from continuing their deceptive and unfair business practices.

        229.    Bluegreen is entitled to recover its attorney’s fees and costs from Defendants

 under Fla. Stat. §§ 501.2105, 501.211.

        WHEREFORE, Bluegreen respectfully request the Court enter injunctive relief against

 all Defendants, award Plaintiffs heir damages and costs, including reasonable attorney’s fees,

 and for such other and further relief as the Court deems appropriate.

        Dated: April 9, 2019.

                                                  /s/ Alfred J. Bennington, Jr.
                                                  ALFRED J. BENNINGTON, JR., ESQ.
                                                  Florida Bar No. 0404985
                                                  bbennington@shutts.com

                                               - 58 -
Case 6:18-cv-02188-WWB-DCI Document 55 Filed 04/09/19 Page 59 of 61 PageID 1002



                                        GLENNYS ORTEGA RUBIN, ESQ.
                                        Florida Bar No. 556361
                                        grubin@shutts.com
                                        CHRISTIAN M. LEGER, ESQ.
                                        Florida Bar No. 100562
                                        cleger@shutts.com
                                        SHUTTS & BOWEN LLP
                                        300 South Orange Avenue, Suite 1600
                                        Orlando, Florida 32801
                                        Telephone: (407) 835-6755
                                        Facsimile: (407) 849-7255

                                        and

                                       DANIEL J. BARSKY, ESQ.
                                       Florida Bar No. 25713
                                       dbarsky@shutts.com
                                       FRANCIS A. ZACHERL, III
                                       Florida Bar No. 868094
                                       fzacherl@shutts.com
                                       SHUTTS & BOWEN LLP
                                       200 South Biscayne Boulevard, Suite 4100
                                       Miami, Florida 33131
                                       Telephone: (561) 650-8518
                                       Facsimile: (561) 822-5527

                                        Attorneys for Plaintiffs




                                     - 59 -
Case 6:18-cv-02188-WWB-DCI Document 55 Filed 04/09/19 Page 60 of 61 PageID 1003



                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 9th day of April, 2019, the foregoing was electronically

 filed with the Clerk of the Court using the Court’s CM/ECF System, which will send a

 notification of filing via electronic mail to:

 Michael N. Kreitzer, Esq.
 Email: mkreitzer@bilzin.com
 Secondary Email: mavin@bilzin.com
 Michael E. Strauch
 Email: mstrauch@bilzin.com
 Secondary Email: mavin@bilzin.com
 Bilzin Sumberg Baena Price & Axelrod LLP
 1450 Brickell Avenue, Suite 2300
 Miami, FL 33131
 Telephone: 305-374-7580
 Facsimile: 305-374-7593

 And

 Shannon L. Zetrouer, Esq.
 Email: szetrouer@zp-legal.com
 Secondary Email: eschoos@zp-legal.com
 Tyson James Pulsifer, Esq.
 Email: tpulsifer@zp-legal.com
 Secondary Email: eschoos@zp-legal.com
 Zetrouer Pulsifer, PLLC
 9355 113th St. N. #4250
 Seminole, FL 33775
 Telephone: 727-440-4407

 Attorneys for Defendants, ARMG Holdings LLC, f/k/a
 American Resource Management Group, LLC d/b/a
 Resort Release; American Resource Management
 Group, LLC, American Resource Management Group,
 LLC, VPL Holdings LLC, f/k/a Vacation Properties
 For Less, LLC; Vacation Properties for Less, LLC,
 Redemption Holdings USA LLC, f/k/a Redemption and
 Release, LLC; Redemption and Release, LLC, Resort
 Exit Team, LLC, Eric S. Cline a/k/a Stephen E. Cline,
 Shyla Cline, Larry Scott Morse a/k/a Scott Morse




                                                  - 60 -
Case 6:18-cv-02188-WWB-DCI Document 55 Filed 04/09/19 Page 61 of 61 PageID 1004




 Carmen Y. Cartaya, Esq.
 Email: CCartaya@mscesq.com
 Secondary Email: pramos@mscesq.com
 Douglas McIntosh, Esq.
 Email: dmmpleadings@mscesq.com
 Secondary Email: vhyndman@mspcesq.com
 McIntosh Cawran & Cartaya, P.A.
 1776 East Sunrise Blvd.
 Fort Lauderdale, Florida 33304
 Telephone: 954-765-1001
 Facsimile: 954-765-1005

 Attorneys for Defendants, Totten Franqui Davis &
 Burk, LLC and Totten Franqui Davis & Burk PLLC


                                                    /s/ Alfred J. Bennington, Jr.
                                                    ALFRED J. BENNINGTON, JR. ESQ.




                                           - 61 -
